Filed 8/9/21; see concurring and dissenting opinion
                          CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION TWO


 ALBERTA PILLIOD et al.,
         Plaintiffs and Appellants,
                                                      A158228
 v.
 MONSANTO COMPANY,                                    (Alameda County
                                                      Super. Ct. No. RG17862702)
         Defendant and Appellant.


       After years of spraying Roundup herbicide on their property, Alberta
Pilliod and her husband, Alva Pilliod, each developed non-Hodgkin’s
lymphoma. The Pilliods sued Monsanto Company, the manufacturer of
Roundup, for damages based on claims of design defect and failure to warn.
After a six-week trial, the jury found for the Pilliods, awarded Alberta over
$37 million in compensatory damages, awarded Alva over $18 million in
compensatory damages, and awarded each of them $1 billion in punitive
damages. The trial court conditionally denied Monsanto’s motion for new
trial, contingent on the Pilliods’ acceptance of substantially reduced
compensatory and punitive damages, resulting in a total award to Alberta of
about $56 million (including about $45 million in punitive damages) and a
total award to Alva of about $31 million (including about $25 million in
punitive damages). The Pilliods accepted the reductions.
       On appeal, Monsanto argues that the Pilliods’ claims are preempted by
federal law, the jury’s liability findings are not supported by substantial



                                                  1
evidence, the jury was improperly instructed as to the Pilliods’ design defect
claim, the jury’s causation findings are legally and factually flawed, the trial
court abused its discretion by admitting certain evidence, and the verdict is
the product of attorney misconduct. Monsanto also argues that the punitive
damages awards should be stricken or further reduced because they are
unsupported by evidence and constitutionally excessive. In their cross-
appeal, the Pilliods argue that the trial court erred in reducing the jury’s
awards for compensatory and punitive damages. We shall affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
      We summarize the facts and evidence in the light most favorable to the
judgment. (Cassim v. Allstate Ins. (2004) 33 Cal.4th 780, 787 (Cassim).)
A.    Roundup Herbicide
      Monsanto manufactures Roundup products, which contain glyphosate,
an herbicide that kills grasses and broadleaf plants. Glyphosate, the most
commonly used herbicide around the world, acts systemically: it is absorbed
by the plant, travels to the root, and kills the plant at the root so it will not
grow back. The United States Environmental Protection Agency (EPA)
evaluates the safety of herbicides and determines whether they can be sold in
this country. Monsanto has had approval from EPA to sell glyphosate-based
herbicides since 1974.
      In order to obtain that approval, Monsanto provided EPA with the
results of studies that examined the effects of glyphosate on animals,
including cancer studies conducted on animals by Industrial Bio-Test
Laboratories (IBT). The studies were later found to be invalid, and Monsanto
eventually repeated them in accordance with EPA guidelines.1


      1 Further information about IBT and Monsanto’s response to the
invalidity of the studies appears below in section E of the Discussion.


                                         2
      In 1985, an EPA panel classified glyphosate as a possible human
carcinogen, based on a 1983 study in which glyphosate produced a dose-
related increase in rare kidney tumors and malignant lymphomas in mice
(1983 Study).
      In 1991, EPA reclassified glyphosate as a substance for which there is
“evidence of non-carcinogenicity for humans,” on the basis of a “lack of
convincing carcinogenicity evidence in adequate studies in two animal
species.” The reclassification notice emphasized that the designation “should
not be interpreted as a definitive conclusion that the agent will not be a
carcinogen under any circumstances.” The 1991 reclassification remained in
effect through the time of trial.
      In the decades since EPA first approved the sale of glyphosate-based
herbicide, glyphosate and Roundup have been extensively studied. Three
types of data are widely accepted as being relevant to determine whether a
substance causes cancer: human cancer data (the realm of epidemiology,
which studies human populations to understand the causes of disease),
experimental animal data, and mechanism data. Mechanism data includes
studies of how a substance is absorbed and metabolized, as well as studies of
genotoxicity and oxidative stress.2
      In 2015, a “working group” of 17 scientists, convened by the
International Agency for Research on Cancer (IARC), determined that
Roundup and glyphosate are probably carcinogenic to humans, based on the
group’s review of published human cancer data, experimental animal data,



      2Genotoxicity refers to damage to a cell’s DNA. Such damage can
cause mutations in DNA, which can lead to cancer. Oxidative stress occurs
when cells generate free oxygen radicals, which can bind to DNA, leading to
genotoxicity.


                                       3
and mechanism data.3 The IARC is part of the World Health Organization.
One of the Pilliods’ experts characterized the IARC as “the worldwide
authority on establishing whether an agent is a carcinogen.” One of
Monsanto’s experts, whose textbook on cancer epidemiology cites the IARC
hundreds of times, declined to go that far, but conceded that the IARC is “one
of the important cancer agencies.” The methodology used by the IARC to
assess causality is widely used and accepted by scientists around the world.
      Although the IARC’s determination, issued in 2015, postdates the
period of the Pilliods’ most extensive use of Roundup (1982 through 2011),
data that was cited and relied upon by the IARC was available to Monsanto
as long ago as 1980.
      As a result of the IARC’s classification of glyphosate as a “probable
human carcinogen,” glyphosate is listed as a substance known to the State of
California to cause cancer under Proposition 65 (Health & Saf. Code,
§§ 25249.5–25249.13). Monsanto presented evidence that since the IARC
announced its classification, numerous regulatory agencies around the world
have concluded that glyphosate is not carcinogenic or is not likely to be
carcinogenic. In particular, in September 2016, EPA’s Office of Pesticide
Programs reviewed and evaluated over 120 epidemiological, animal
carcinogenicity, and genotoxicity studies of glyphosate and concluded that
“the available data and weight-of-evidence” support the statement that



      3 Monsanto emphasizes that the IARC conducted a “hazard
assessment,” which determines whether a substance has the potential to
cause cancer at some dose, and not a “risk assessment,” which considers
whether the level of exposure to humans causes harm. The Pilliods
emphasize that the IARC assessment was based on epidemiology data
indicating that at real-world exposure levels, Roundup formulations cause
non-Hodgkin’s lymphoma.


                                       4
glyphosate is “ ‘not likely to be carcinogenic to humans’ at doses relevant to
human health risk assessment.”4
         But in 2017, a Scientific Advisory Panel of independent scientists that
EPA had asked to review its assessment of glyphosate issued a report
concluding that EPA’s 2016 evaluation failed to follow EPA’s own guidelines
in several ways. Further, according to the Panel’s report, though “some
Panel members agreed with the characterization of glyphosate as “not likely
to be carcinogenic to humans,” other Panel members felt that a better
characterization would be “suggestive evidence of carcinogenic potential.”
And “many Panelists noted that crucial data were equivocal, and that
additional date on cancer morbidity and/or mortality from studies of
glyphosate-exposed workers would be desirable.”
         Glyphosate is not the only ingredient in Roundup, and testimony at the
trial was not limited to glyphosate. Roundup also contains a surfactant,
which enhances the absorption of the herbicide through the waxy surface of a
plant.5 The surfactant also enhances the absorption of the herbicide through
skin.6



        The office noted, however, that “due to conflicting results and various
         4

limitations identified in [epidemiological] studies investigating [non-
Hodgkin’s lymphoma], a conclusion regarding the association between
glyphosate exposure and risk of [non-Hodgkin’s lymphoma] cannot be
determined based on the available data.”
       Roundup also contains water; small amounts of formulating
         5

ingredients, such as coloring and foaming agents; and trace amounts of
contaminants that are known to be carcinogenic.
        EPA is concerned with the cancer-causing potential of glyphosate
         6

alone, rather than glyphosate-based pesticide formulations. In this respect
the approach taken by EPA differs from that taken by the IARC. EPA’s
Scientific Advisory Panel pointed out, however, that epidemiologic studies of


                                         5
      The surfactant used in Roundup in the United States, polyethoxylated
tallow amine (POEA), is banned in Europe, where a less toxic surfactant is
used. Roundup is much more toxic and genotoxic than glyphosate. Since the
1990’s, scientists have warned that POEA appeared to make Roundup more
toxic and genotoxic than glyphosate alone. In 2010, when discussion was
beginning about banning POEA in Europe, Dr. William Heydens, Monsanto’s
“product safety assessment strategy lead,” wrote in an email that Monsanto
should defend the use of POEA even as it was being phased out because of
concern that a ban on the substance would lead to a “domino effect” in other
parts of the world. Dr. Heydens wrote in a 2015 email that Monsanto
believed that “the surfactant in the formulation . . . played a role” in a tumor
promotion study.
      In an internal email written in 2003, Dr. Donna Farmer, a senior
toxicologist at Monsanto, wrote that Monsanto could not say that Roundup is
not a carcinogen, because it had not done the necessary testing on the
formulation to make the statement, but Monsanto could say that glyphosate
is not a carcinogen and infer that there is no reason to believe Roundup
would cause cancer. Monsanto admits that it never conducted a long-term
animal carcinogenicity study on any of the glyphosate-containing
formulations that it sold in the United States. Dr. Michael Koch, a Monsanto
employee who works as a regulatory toxicologist, testified in January 2019
that there was no need to conduct such a study because glyphosate has been
studied at higher concentrations than exist in Roundup and because “the
safety dataset from the other components . . . has been found to show no
safety concerns.” But in addition to the 1983 Study (which showed that


glyphosate necessarily consider people who make or use glyphosate-based
formulations.


                                        6
glyphosate induced increased rates of rare kidney tumors and malignant
lymphomas in mice), animal studies on glyphosate that were published in
1993, 1997, 1999, 2001 and 2009 showed increases in lymphoma and/or
kidney tumors. And a 2010 study showed that Roundup applied to the skin
of mice promoted tumors.
B.    Plaintiffs’ Cancer Diagnoses
      In June 2011, at the age of 69, Alva was diagnosed with diffuse large B-
cell lymphoma, stage IV, which manifested in his bones.7 This type of
lymphoma is a common type of non-Hodgkin’s lymphoma and is considered
an aggressive cancer. In April 2015, at about age 70, Alberta was also
diagnosed with diffuse large B-cell lymphoma; her cancer manifested in her
central nervous system.
      For years, the Pilliods had used Roundup to kill weeds on four
residential properties. They started spraying Roundup at their primary
residence in 1982. Alberta estimated that they sprayed about a gallon of
Roundup on that property each week, nine months per year, until 2011. They
also sprayed Roundup at three other properties throughout the years.
Alberta estimated that at one of the three, they used two gallons each week,
nine months per year, for two years; at another they used one gallon per
month, nine months per year, for 10 years; and at a third, which they owned
for two years, they used a total of about nine gallons. Alberta estimated that
she did about 25 percent of the spraying and her husband did 75 percent.
      The Pilliods used both premixed Roundup and concentrated Roundup,
which Alva would mix with water in a sprayer. Alberta estimated that they
used the concentrate about 20 percent of the time. When Alberta sprayed


      7 Lymphoma is a cancer of lymphocytes, white blood cells that are part
of the immune system.


                                      7
Roundup, there would be a mist in the air, which got on her hands. When
Roundup got on her skin, she did not wash it off right away, because she
believed it was safe. The Pilliods worked in their yard together, so
occasionally if one was spraying Roundup, the other would encounter the
mist. Alberta normally wore flip-flops, shorts, and a tank top or T-shirt when
she was spraying Roundup. Alva, who was concerned about exposure to the
sun, often wore tennis shoes, long pants, long-sleeved shirts, a hat, and
sometimes gloves. Roundup would sometimes spill on Alva’s hands when he
was mixing concentrate and water. He rarely wore gloves when mixing
concentrate, explaining that he believed “[t]here was no need to,” and that
“it’s easier controlling all this stuff without gloves on.” When he was
spraying Roundup, Alva did not usually wear gloves; Roundup would “run
down on [his] hands” and would sometimes get on his feet when he sprayed
it.
      Alberta testified that her belief that Roundup was “really safe to use”
was based on commercials she saw on television, in which people were
depicted spraying Roundup in shorts and without gloves. She told her
husband “it was like sugar water.” She testified that she read the Roundup
label, which said nothing about wearing a mask or gloves when using it, or
that users should not wear shorts or sandals, or any warning about the risk
of cancer. She also testified that if Monsanto had warned of a risk of cancer
associated with Roundup, she would not have used it.
      Alva testified that when he first started using Roundup, he read the
label to see if there were any precautions, and saw nothing about wearing
gloves or protective gear, and nothing about cancer.
      Alberta testified that her husband stopped using Roundup at their
primary residence in about 2011, after he became ill and “too weakened to



                                       8
use it,” but before he was diagnosed with non-Hodgkin’s lymphoma. She
continued using Roundup after her husband was diagnosed with non-
Hodgkin’s lymphoma until she became sick in 2015, but “not as much.” Alva
testified that he stopped using Roundup in late 2016, when he read articles
about Roundup causing non-Hodgkin’s lymphoma. Since they stopped using
Roundup, the Pilliods have used a spray of salt and vinegar to kill weeds.
        1.    Alva’s Diagnosis and Treatment
        By 2011, Alva had retired. Over the course of his life, he had suffered
some bouts of illness, but whenever his medical issues were over, he resumed
a physically active life. He enjoyed sailing (including sailing from California
to Hawaii and back in a 30-foot boat), parachuting, and bungee jumping. He
remained active during retirement: he and his wife enjoyed many activities
together, such as long walks, scuba diving, travelling, and working in their
vegetable and flower gardens. Alva did a lot of maintenance on houses in
addition to yard work, and he liked to jog.
        In the months before he was diagnosed with stage IV non-Hodgkin’s
lymphoma, Alva experienced great pain to the point where he could barely
move.
        He was treated with six rounds of chemotherapy, which worsened
neurological symptoms that he had exhibited for many years.
        Alva’s cancer went into remission by 2013 and had not recurred at the
time of trial. It is unlikely that the large-cell lymphoma will come back, but
Alva must be monitored for possible complications from the chemotherapy
and for other types of lymphomas, because a personal history of lymphomas
is an increased risk for other lymphomas. Alva has not been able to resume
all his former activities: he no longer works on houses or does long-distance




                                        9
sailing. Both his son and his wife testified that since his chemotherapy, he
has not been the same as before.
      2.    Alberta’s Diagnosis and Treatment
      Alberta retired from teaching and school administration in 2004, and
then went back to work as a substitute administrator. Her son described her
as “a very social, happy person,” who would go to the gym, walk, snorkel and
ski. She and Alva took a trip around the world, and each year Alberta would
travel to Hawaii to visit her son and his family. In spring 2015, shortly
before a planned trip to Hawaii, she began to experience dizziness and
vertigo. The feeling worsened during her trip, and upon returning home she
underwent a series of tests, including a biopsy that required drilling into her
skull. After about a month of testing, she was diagnosed with non-Hodgkin’s
lymphoma in her brain and was told that she would die within 18 months,
regardless of treatment.
      After her 2015 diagnosis, Alberta underwent a painful chemotherapy
regime that required multi-day hospital stays and resulted in illness and
more hospitalization. She went into remission by September 2015 but
suffered a recurrence in her brain in July 2016. She was treated with further
chemotherapy. By October 2017 Alberta showed no evidence of disease. She
was placed on an experimental maintenance drug treatment in 2017 and
remained on that treatment at the time of trial; doctors expect she will
continue the drug treatment for the rest of her life.
      Alberta began to suffer depression, which required treatment with
medication. As a result of her cancer, she is generally dizzy, she has double
vision, hearing loss and some memory loss, and she falls frequently. Her
activities are limited because she tires easily. She has not resumed her
annual visits to her son in Hawaii. She testified that she would still be



                                       10
working if not for the cancer and has not been able to travel as a result of her
health as well as her inability to earn money by working. She is embarrassed
that when she walks she “just wobble[s] all the time.”
C.    Proceedings in the Trial Court
      In 2017, the Pilliods sued Monsanto for compensatory and punitive
damages, alleging that they each developed non-Hodgkin’s lymphoma as a
result of using the same Roundup products. They asserted causes of action
for design defect under the consumer expectations test and failure to warn.
The Pilliods’ claims were based on Monsanto’s labeling, marketing, and
promotion of Roundup. Monsanto denies that Roundup can cause non-
Hodgkin’s lymphoma, and likewise denies that there is any basis to warn
consumers that Roundup can cause non-Hodgkin’s lymphoma. Eventually
the case was assigned to the Honorable Winifred Y. Smith, a most
experienced trial judge.
      Monsanto moved to sever the Pilliods’ claims for trial, arguing that one
trial involving two plaintiffs with distinct injuries, causation analyses, and
damages could confuse the jury and would prejudice Monsanto and outweigh
any benefit from trying their claims together. Judge Smith denied the
motion.
      Trial ran from late March through early May 2019. The evidence
concerned two primary issues: first, whether Monsanto knew or should have
known that Roundup causes cancer at the time Monsanto manufactured and
distributed the Roundup products that the Pilliods used, and second, whether
Roundup was a substantial factor in causing the Pilliods to develop cancer.
      1.    The Pilliods’ Witnesses
      The Pilliods presented the jury with testimony from a number of
highly-credentialed experts, from physicians who had treated the Pilliods,



                                       11
from Monsanto employees and corporate representatives, and from Alberta,
Alva, and their son.
      The Pilliods’ experts included Dr. Charles Benbrook, an economist with
experience in pesticide use and regulation, who had published peer-reviewed
scientific papers on pesticides, including papers on glyphosate-based
herbicides, and who had researched the regulatory history of glyphosate in
the United States.
      The Pilliods called several experts to testify on issues of causation. Dr.
Christopher Portier, who helped draft the 2005 EPA guidelines for evaluating
the carcinogenicity of chemicals, and who participated as an invited specialist
in the IARC evaluation of glyphosate, testified that Roundup causes tumors
in mammals, malignant lymphoma in mice, genetic damage in human
lymphocytes, oxidative stress in human cells, and probably causes non-
Hodgkin’s lymphoma in humans at real-world exposure. As to non-Hodgkin’s
lymphoma, Dr. Portier testified, “I’m almost 100 percent there, but not 100
percent there. It’s probably yes.” Dr. Portier testified he was in the 90 to 95
percent range, explaining, “The animal evidence is very strong. I’m still less
comfortable with the epidemiology evidence. I would like another one or two
good solid studies in there to get me to that point of absolutely, undeniably,
yes, this causes non-Hodgkin’s lymphoma.”
      Dr. Charles William Jameson, a chemist who for 30 years dedicated his
career to identifying environmental carcinogens and who participated in 12
IARC working groups, including the panel that evaluated glyphosate,
testified that “[t]o a reasonable degree of scientific certainty, glyphosate and
glyphosate-formulated products are probable human carcinogens, and that
data is very strong that glyphosate causes non-Hodgkin’s lymphoma in
exposed workers.”



                                       12
      Dr. Beate Ritz, a physician with a Ph.D. in medical sociology and a
Ph.D. in epidemiology who advises the State of California on the health
effects of pesticides, testified at some length about epidemiology studies. In
particular, Dr. Ritz testified about the Agricultural Health Study, a large-
scale epidemiology study of the cancer risk from pesticides, the interpretation
of which was the subject of testimony and argument at trial. (Dr. Ritz had
served on the advisory board for this study.) Dr. Ritz testified that based on
her consideration of animal studies, cell studies, and epidemiology studies
she concluded that Roundup causes non-Hodgkin’s lymphoma in real world
exposure, and that the risk of non-Hodgkin’s lymphoma increases with
increasing exposure to Roundup.
      Dr. Aaron Blair, an epidemiologist who chaired the IARC working
group that evaluated glyphosate, testified about how the working group
operated and about the IARC’s report. He discussed a number of studies on
which the working group relied that showed increased risk of non-Hodgkin’s
lymphoma for people who had been exposed to glyphosate. Dr. Blair
confirmed that, even though he had authored a publication stating that the
results of the Agricultural Health Study did not show an association between
glyphosate and non-Hodgkin’s lymphoma, in the IARC working group he
voted that based on the totality of the evidence, there was an association
between glyphosate and non-Hodgkin’s lymphoma. He testified that the
opinions he had at the IARC meeting had not changed.
      Dr. William Sawyer, a forensic toxicologist who had studied glyphosate
since the 1990’s, testified that based on his review of epidemiology data,
animal data, and mechanism data, Roundup can cause non-Hodgkin’s
lymphoma. He testified that POEA, the toxic surfactant in Roundup
products used by the Pilliods, enhances the genotoxicity of glyphosate, with



                                      13
the result that Roundup is about 50 times more genotoxic than glyphosate
alone. He explained that the sprayers used for Roundup create an aerosol
that can drift onto the skin. He also testified that POEA and glyphosate are
skin irritants, and that POEA enhances the absorption of glyphosate through
the skin. He testified that the Pilliods’ exposure to Roundup far exceeded the
level of exposure sufficient to increase their risk of contracting non-Hodgkin’s
lymphoma; and that their exposure was exacerbated by the fact that they did
not wear gloves or other protective gear. If they had worn them when
spraying, their exposure and their risk of getting non-Hodgkin’s lymphoma
would have been reduced. It was undisputed at trial that the Roundup label
for lawn and garden products does not advise users to wear gloves when
using the product.
      Dr. Dennis Weisenburger, a physician board-certified in anatomic and
clinical pathology with special training in the diagnosis of diseases of the
blood and bone marrow (including non-Hodgkin’s lymphoma), testified about
case-specific causation issues as to the Pilliods themselves. He has studied
the relationship between pesticides and non-Hodgkin’s lymphoma since the
1980’s and opined that as a general matter Roundup causes non-Hodgkin’s
lymphoma in humans in real-world exposure. He also opined that, to a
reasonable scientific certainty, repeated Roundup exposure was a substantial
factor in causing non-Hodgkin’s lymphoma in both Alberta and Alva. He
based his opinions on his research in the field, including scientific papers he
read and reviewed as well as papers he authored, and on his review of the
Pilliods’ medical records, their deposition testimony, telephone conversations
with the Pilliods, and the deposition testimony of the treating physicians. Dr.
Weisenburger testified that up to 70 percent of cases of non-Hodgkin’s
lymphoma are idiopathic, meaning that there is no known cause of the



                                       14
disease, but that did not apply to the Pilliods. For the Pilliods, Roundup was
“an obvious cause,” and more likely than not the cause of their disease.
      Dr. Weisenburger explained that he conducted “differential
diagnos[e]s” to conclude that environmental exposure to Roundup was a
substantial contributing factor in the Pilliods’ illnesses.8 Dr. Weisenburger
considered the known accepted causes of non-Hodgkin’s lymphoma, as well as
the risk factors for non-Hodgkin’s lymphoma that pertained to each of the
Pilliods, including whether the risk factors were substantial in each case. He
testified that risk factors for non-Hodgkin’s lymphoma include increased age,
male sex, and Caucasian race, but those risk factors do not cause cancer.
Other risk factors include pesticide use, a family history of blood cancer,
obesity, certain viral infections, certain bacterial infections,
immunodeficiency, certain autoimmune diseases, chronic inflammation, and
the use of solvents.
      Dr. Weisenburger testified that only three of the causative risk factors
pertained to Alberta: obesity, the use of Roundup (the only pesticide the
Pilliods used in any significant amount during the relevant 30 years), and an


      8 “ ‘Differential diagnosis, or differential etiology, is a standard
scientific technique of identifying the cause of a medical problem by
eliminating the likely causes until the most probable one is isolated . . .
[Citation.] . . . [¶] The first step in the diagnostic process is to compile a
comprehensive list of hypotheses that might explain the set of salient clinical
findings under consideration. [Citation.] The issue at this point in the
process is which of the competing causes are generally capable of causing the
patient’s symptoms or mortality. . . . [¶] After the expert rules in all of the
potential hypotheses that might explain a patient’s symptoms, he or she must
then engage in a process of elimination, eliminating hypotheses on the basis
of a continuing examination of the evidence so as to reach a conclusion as to
the most likely cause of the findings in that particular case.’ ” (Johnson &
Johnson Talcum Powder Cases (2019) 37 Cal.App.5th 292, 308, fn. 6
(Echeverria).)


                                        15
autoimmune disease, Hashimoto’s thyroiditis. He ruled out Hashimoto’s
thyroiditis, because it is associated with lymphomas in the thyroid gland, not
the brain, leaving obesity and the use of Roundup. He explained that obesity
was a minor risk factor and that it may have contributed to her non-
Hodgkin’s lymphoma, but was not a substantial contributing factor.
Roundup, on the other hand, was a far greater risk factor than obesity and,
because it causes lymphoma and because people exposed to it have a higher
increased risk for non-Hodgkin’s lymphoma, was the substantial contributing
cause of Alberta’s disease.
      Dr. Weisenburger testified that with respect to Alva, the relevant risk
factors were being overweight (although Alva was not technically “obese”)
and exposure to Roundup. His weight put him at a slightly, but not
substantially, increased risk for non-Hodgkin’s lymphoma, but Roundup was
a substantial contributing factor.
      Dr. Chadi Nabhan, a physician specializing in lymphoma who is board
certified in hematology, oncology, and internal medicine, also testified about
case-specific causation issues. He testified that even before he was contacted
by the Pilliods’ lawyers, he was well aware that pesticides cause non-
Hodgkin’s lymphoma, although he had no knowledge or opinion about
Roundup in particular. He also testified that, based on his subsequent
research, which included literature and confidential Monsanto documents he
received from the Pilliods’ lawyers, as well as literature he researched on his
own, Roundup causes non-Hodgkin’s lymphoma. Based on his review of the
Pilliods’ medical records, telephone discussions with the Pilliods, and the
deposition testimony of the Pilliods and their treating physicians, he testified
that Roundup was a cause of Alberta’s and Alva’s non-Hodgkin’s lymphoma.
Like Dr. Weisenburger, Dr. Nabhan explained how differential diagnoses led



                                       16
him to conclude that Roundup was a substantial factor in causing each of the
Pilliods’ non-Hodgkin’s lymphoma.
      2.    Monsanto’s Witnesses
      Monsanto, too, offered testimony from highly-credentialed expert
witnesses, including Dr. Lorelei Mucci, a leader for the program in cancer
epidemiology at the Dana-Farber/Harvard Cancer Center. She opined that
based on her “review of all the epidemiology studies, there’s no evidence of a
causal association between Roundup and non-Hodgkin’s lymphoma.”
      Monsanto also presented testimony from two physicians, both experts
in lymphoma, who testified on the causes of the disease generally and with
respect to the individual plaintiffs. Dr. Celeste Bello testified as to Alberta,
and Dr. Alexandra Levine testified as to Alva.
      Dr. Bello opined that the cause of Alberta’s non-Hodgkin’s lymphoma
was unknown, that Roundup did not contribute to her disease, and that the
data from epidemiology studies did not support a link between Roundup and
non-Hodgkin’s lymphoma. Dr. Bello further opined that Alberta’s medical
history showed several risk factors for the development of non-Hodgkin’s
lymphoma, including her age, obesity, Hashimoto’s thyroiditis, a personal
history of cancer (two incidents of bladder cancer), and a family history of
cancer.9



      9 Dr. Weisenburger and Dr. Nabhan, plaintiffs’ experts on specific
causation, had testified that age is not a causative risk factor, and that
Hashimoto’s thyroiditis, the history of bladder cancer, and the family history
of cancer, which did not include blood-borne cancers, were not risk factors for
Alberta. They also testified that obesity was not a substantial contributing
factor to Alberta’s illness. Monsanto argues on appeal that plaintiffs’ experts
failed to explain why they ruled out cigarette smoking as a cause of Alberta’s
non-Hodgkin’s lymphoma. But Monsanto ignores testimony from Dr.


                                       17
      Dr. Levine characterized Alva’s non-Hodgkin’s lymphoma as having no
known cause. She further opined that “the majority of the data are clear in
terms of the fact that Roundup does not cause lymphoma.” She testified that
Alva’s medical history showed that he had a deficient and abnormal immune
system, which she characterized as a “very prominent” risk factor for non-
Hodgkin’s lymphoma. Evidence of Alva’s abnormal immune system included
a diagnosis of ulcerative colitis and his history of recurrent skin cancer,
multiple episodes of viral infection meningoencephalitis (infection and
inflammation of the brain and surrounding tissues), and recurrent genital
warts, which are also caused by a virus. He also had a family history of
cancer.10
      3.    Verdict and Judgment
      The jury returned verdicts for the Pilliods on all their claims: design
defect under the consumer expectations test, strict liability and negligent
failure to warn, negligence, and punitive damages. The jury awarded Alberta



Weisenburger and from Alberta’s treating physician that smoking is not a
risk factor for non-Hodgkin’s lymphoma.
      10 Dr. Weisenburger and Dr. Nabhan testified that Alva did not have a
compromised or deficient immune system. They also testified that because
Alva had no family history of blood-borne cancer, family history was not a
risk factor for him. Each of them also testified about Alva’s history of skin
cancer and history of viral infections and genital warts, and concluded that
those conditions did not cause Alva’s non-Hodgkin’s lymphoma. Based on
discussions with Alva about the symptoms, treatment and resolution of the
complaint that led to the diagnosis of ulcerative colitis, Dr. Weisenburger
testified that he did not agree that Alva ever had ulcerative colitis or an
autoimmune disease. Dr. Nabhan testified that Alva’s condition was not
typical ulcerative colitis, that ulcerative colitis was a “very soft” risk factor,
and that the immunosuppressive medications given to treat ulcerative colitis
can be associated with a higher risk of non-Hodgkin’s lymphoma, but that
Alva had not taken any of them.


                                        18
about $200,000 in past economic loss (an amount to which the parties had
stipulated), about $3 million in future economic loss, $8 million in past
noneconomic loss, $26 million in future noneconomic loss, and $1 billion in
punitive damages. The jury awarded Alva about $47,000 in past economic
loss (also stipulated), $8 million in past noneconomic loss, $10 million in
future noneconomic loss, and $1 billion in punitive damages.
      After judgment was entered, Monsanto filed a motion for judgment
notwithstanding the verdict (JNOV) on multiple grounds, and filed a motion
for new trial, claiming that the verdicts were not supported by the weight of
the evidence, the damages awards were excessive, and there had been
irregularities in the proceedings, including prejudicial misconduct by
plaintiffs’ counsel. The trial court denied the motion for JNOV, and
conditionally granted the motion for a new trial unless Alberta consented to
entry of judgment in the amount of $56,005,830 and Alva consented to entry
of judgment in the amount of $30,736,480. The Pilliods’ accepted the reduced
judgments, reserving the right to appeal the reduction if Monsanto appealed.
      Monsanto timely appealed from the judgment and the orders denying
its motions for JNOV and new trial. The Pilliods then cross-appealed from
the trial court’s reduction of damages, as they are permitted to do. (Miller v.
Nat’l Am. Life Ins. Co. (1976) 54 Cal.App.3d 331, 345.)
                                DISCUSSION
      We begin by addressing Monsanto’s challenges to the jury’s findings on
liability and to the conduct of the trial. We then turn to the parties’
challenges to the awards of damages.11


      11 We took under submission for decision with the merits certain
requests for judicial notice, which we now grant, except that we deny
plaintiffs’ opposed July 31, 2020 request concerning a Bayer press release.


                                       19
A.    Preemption
      Monsanto argues that the Pilliods’ claims, which are brought under
California common law, are preempted by the Federal Insecticide, Fungicide,
and Rodenticide Act (FIFRA, 7 U.S.C. § 136 et seq.), which governs the use,
sale, and labeling of pesticides, including herbicides. (Bates v. Dow
Agrosciences LLC (2005) 544 U.S. 431, 434, fn. 1 [citing 7 U.S.C. §§ 136(t),
(u)], 437 (Bates).) On that basis, Monsanto contends that we should reverse
the judgment and direct the trial court to enter judgment for Monsanto. We
are not persuaded.
      1.    Principles of Preemption and Standard of Review
      As our Supreme Court has explained, the supremacy clause of the
United States Constitution “makes federal law paramount, and vests
Congress with the power to preempt state law.” (Viva! International Voice for
Animals v. Adidas Promotional Retail Operations, Inc. (2007) 41 Cal.4th 929,
935.) Two types of preemption are relevant here: express preemption, which
“arises when Congress ‘define[s] explicitly the extent to which its enactments
pre-empt state law,” and conflict preemption, which occurs “when
simultaneous compliance with both state and federal directives is
impossible.” (Id. at p. 936.) We follow the parties in referring to conflict
preemption as “impossibility preemption.”
      The jurisprudence of preemption rests on two principles. “First, ‘the
purpose of Congress is the ultimate touchstone in every pre-emption case.’
[Citations.] Second, ‘[i]n all pre-emption cases, and particularly in those in


With respect to the amicus brief filed by the United States in Hardeman v.
Monsanto Co. (9th Cir. 2021) 997 F.3d 941, 950 (Hardeman)), another case in
which a plaintiff alleged that non-Hodgkin’s lymphoma was caused by
Roundup, we take judicial notice of the legal arguments asserted by the
United States but decline to consider those arguments “legislative facts.”


                                       20
which Congress has “legislated . . . in a field which the States have
traditionally occupied,” . . . we “start with the assumption that the historic
police powers of the States were not to be superseded by the Federal Act
unless that was the clear and manifest purpose of Congress.” ’ ” (Wyeth v.
Levine (2009) 555 U.S. 555, 565 (Wyeth).)
      Federal preemption of state law is a question of law that we review de
novo. (Farm Raised Salmon Cases (2008) 42 Cal.4th 1077, 1089, fn. 10.)
      2.     FIFRA Labeling Requirements
      The United States Supreme Court summarized the relevant portions of
FIFRA in Bates:
      “Under FIFRA . . . a manufacturer seeking to register a pesticide must
submit a proposed label to EPA as well as certain supporting data. 7 U.S.C.
§§ 136a(c)(1)(C), (F). The agency will register the pesticide if it determines
that the pesticide is efficacious . . . , § 136a(c)(5)(A); that it will not cause
unreasonable adverse effects on humans and the environment,
§§ 136a(c)(5)(C), (D) . . . ; and that its label complies with the statute’s
prohibition on misbranding, § 136a(c)(5)(B) . . . . A pesticide is ‘misbranded’ if
its label contains a statement that is ‘false or misleading in any particular,’
. . . . 7 U.S.C. § 136(q)(1)(A); 40 CFR § 156.10(a)(5)(ii). A pesticide is also
misbranded if its label does not contain adequate instructions for use, or if its
label omits necessary warnings or cautionary statements. 7 U.S.C.
§§ 136(q)(1)(F), (G).” (Bates, supra, 544 U.S. at p. 438.)
      “Because it is unlawful under the statute to sell a pesticide that is
registered but nevertheless misbranded, manufacturers have a continuing
obligation to adhere to FIFRA’s labeling requirements. § 136j(a)(1)(E); see
also § 136a(f)(2) (registration is prima facie evidence that the pesticide and
its labeling comply with the statute’s requirements, but registration does not



                                          21
provide a defense to the violation of the statute); § 136a(f)(1) (a manufacturer
may seek approval to amend its label). Additionally, manufacturers have a
duty to report incidents involving a pesticide’s toxic effects that may not be
adequately reflected in its label’s warnings, [citation] and EPA may institute
cancellation proceedings [citation] and take other enforcement action if it
determines that a registered pesticide is misbranded.” (Bates, supra, 544
U.S. at pp. 438-439.)
      FIFRA confirms that states have “broad authority to regulate the sale
and use of pesticides.” (Bates, supra, 544 U.S. at p. 446, citing 7 U.S.C.
§ 136v(a).) Thus, “a state agency may ban the sale of a pesticide if it finds,
for instance, that one of the pesticide’s label-approved uses is unsafe.” (Ibid.)
      Even so, FIFRA prohibits states from imposing “any requirements for
labeling or packaging in addition to or different from those required under
this subchapter [i.e., FIFRA].”12 (7 U.S.C. § 136v(b), italics added.) This is
the key language at issue in Monsanto’s preemption argument.
      In Bates, the United States Supreme Court held that “the term
‘requirements’ in § 136v(b) reaches beyond positive enactments, such as
statutes and regulations, to embrace common-law duties.” (Bates, supra, 544
U.S. at p. 443.) “For a particular state rule to be pre-empted, it must satisfy
two conditions. First, it must be a requirement ‘for labeling or packaging’;
rules governing the design of a product, for example, are not pre-empted.
Second, it must impose a labeling or packaging requirement that is ‘in
addition to or different from those required under this subchapter.’ A state
regulation requiring the word ‘poison’ to appear in red letters, for instance,


      12FIFRA defines “labeling” as “all labels and all other written, printed,
or graphic matter— [¶] accompanying the pesticide . . . at any time.” (7
U.S.C. § 136(p)(2)(A).)


                                       22
would not be pre-empted if an EPA regulation imposed the same
requirement.” (Id. at p. 444.) A state law can survive preemption even if it
does not explicitly incorporate FIFRA’s standards, and it is a question of law
whether common-law duties pertaining to labeling and packaging are
equivalent to the FIFRA misbranding provisions. (Id. at p. 447.)
      3.    Analysis
      Monsanto contends that because the Pilliods’ failure to warn and
design defect claims are based on state-law labeling and packaging
requirements that are “in addition to” and “different from” requirements
imposed by FIFRA, the claims are expressly preempted. Even assuming that
the Pilliods’ claims, including their design defect claim, are entirely based on
labeling and packaging requirements, we conclude that there is no express
preemption here. That is because Monsanto identifies no state-law
requirements that are in addition to or different from the misbranding
requirements imposed by FIFRA, which is what it must do to show that the
claims are preempted.
      Consider the elements of the Pilliods’ state law claims. To prove
negligent failure to warn under California law, a plaintiff must show “that a
manufacturer . . . did not warn of a particular risk for reasons which fell
below the acceptable standard of care, i.e., what a reasonably prudent
manufacturer would have known and warned about.” (Anderson v. Owens-
Corning Fiberglas Corp. (1991) 53 Cal.3d 987, 1002 (Anderson).) To prove
failure to warn in strict liability, a plaintiff must show “that the defendant
did not warn of a particular risk that was known or knowable in light of the
generally recognized and prevailing best scientific and medical knowledge
available at the time of manufacture and distribution.” (Ibid.) FIFRA
provides that a pesticide is misbranded if its labeling “does not contain



                                       23
directions for use which are necessary for effecting the purpose for which the
product is intended and if complied with . . . are adequate to protect health”
(7 U.S.C. § 136(q)(1)(F)) or if its label “does not contain a warning or caution
statement which may be necessary and if complied with . . . is adequate to
protect health.” (7 U.S.C. § 136(q)(1)(G).) California common law therefore
does not impose any requirements that are different from or in addition to
the requirements of FIFRA. (Hardeman, supra, 997 F.3d at p. 955 [FIFRA is
“broader than California’s requirement under negligence” and “at minimum,
consistent with California’s requirement under strict liability”].)
      In response to the Pilliods’ contention that Monsanto should have
warned that Roundup causes cancer, Monsanto argues that any state-law
requirement for such a warning is preempted because EPA reviewed the
factual basis for the label statements as they existed at the time the Pilliods
used the product and “made an authoritative agency determination rejecting
the warning purportedly required by state law.” This argument lacks merit.
It disregards the provision in FIFRA that registration and approval of a label
is not a defense to a claim of misbranding. (7 U.S.C. § 136a(f)(2).) It also
ignores the explication in Bates that “FIFRA contemplates that pesticide
labels will evolve over time, as manufacturers gain more information about
their products’ performance in diverse settings,” and the observation that
“tort suits can serve as a catalyst in this process.” (Bates, supra, 544 U.S. at
p. 451.) These statements in Bates are followed by an extensive quotation
from Ferebee v. Chevron Chemical Co. (D.C. Cir. 1984) 736 F.2d 1529
(Ferebee) which we reproduce here: “ ‘By encouraging plaintiffs to bring suit
for injuries not previously recognized as traceable to pesticides such as [the
pesticide there at issue], a state tort action of the kind under review may aid
in the exposure of new dangers associated with pesticides. Successful actions



                                       24
of this sort may lead manufacturers to petition EPA to allow more detailed
labelling of their products; alternatively, EPA itself may decide that revised
labels are required in light of the new information that has been brought to
its attention through common law suits. In addition, the specter of damage
actions may provide manufacturers with added dynamic incentives to
continue to keep abreast of all possible injuries stemming from use of their
product so as to forestall such actions through product improvement.’ ”
(Bates, supra, 544 U.S. at p. 451, quoting Ferebee, supra, 736 F.2d at pp.
1541-1542.)
      In addition to arguing that express preemption bars the Pilliods’
claims, Monsanto argues that impossibility preemption applies here because
Monsanto cannot unilaterally alter Roundup’s labeling or formulation
without EPA’s prior approval. Monsanto’s argument rests on the proposition
that “[i]f a private party . . . cannot comply with state law without first
obtaining the approval of a federal regulatory agency, then the application of
that law to that private party is preempted.” (Gustavsen v. Alcon
Laboratories, Inc. (1st Cir. 2018) 903 F.3d 1, 9.) That proposition is drawn
from cases decided under the Federal Food, Drug, and Cosmetic Act (FDCA,
21 U.S.C. § 301 et seq.) and pertaining to generic drugs, such as PLIVA, Inc.
v. Mensing (2011) 564 U.S. 604 (Mensing) and Mutual Pharmaceutical Co. v.
Bartlett (2013) 570 U.S. 472 (Bartlett).
      Monsanto also argues that impossibility preemption bars the Pilliods’
claims because there is “clear evidence” that EPA would not have approved
the warnings that the Pilliods claim are required by state law. This
argument similarly relies on cases decided under the FDCA, but these cases
pertain to brand-name, rather than generic, drugs: Merck Sharp & Dohme
Corp. v. Albrecht (2019) ___ U.S. ___ [139 S.Ct. 1668, 1672] (Albrecht), and



                                        25
Wyeth, supra, 555 U.S. at pp. 570-571. Under these cases, if there is ‘clear
evidence’ that the FDA would not have approved a change to a drug’s label,
then preemption bars a state law claim that the manufacturer “failed to warn
consumers of the change-related risks associated with using the drug.”13
(Albrecht, supra, 139 S.Ct. at p. 1672.)
      But Monsanto fails to explain why preemption analyses under the
entirely separate statutory scheme that applies to drugs should be applied to
herbicides under FIFRA. Monsanto’s omission is particularly glaring in light
of the Pilliods’ extensive discussion of how FIFRA and the FDCA differ from
each other in important respects where preemption provisions are concerned.
      Accordingly, although impossibility preemption may result in state law
claims being barred under the FDCA, we are not persuaded that the doctrine
can be reconciled with FIFRA, which confirms that states are authorized to
regulate the sale and use of pesticides and authorizes states to ban the sale of
a pesticide that it finds unsafe. (Bates, supra, 544 U.S. at p. 446, citing 7
U.S.C. § 136v(a)); see also Hardeman, supra, 997 F.3d at pp. 958-959
[rejecting Monsanto’s implied preemption argument to the extent it relies on
Mensing because of differences between the FDCA and FIFRA regulatory
schemes]; Ansagay v. Dow Agrosciences LLC (D.Haw. 2015) 153 F.Supp.3d
1270, 1283-1285 [discussing Bates, Mensing, and Bartlett and noting that the
FDCA, unlike FIFRA, lacks express provisions concerning preemption and



      13 “ ‘Clear evidence’ is evidence that shows that the drug manufacturer
fully informed the FDA of the justifications for the warning required by state
law and that the FDA, in turn, informed the drug manufacturer that the FDA
would not approve a change to the drug’s label to include that warning.”
(Albrecht, supra, 139 S.Ct. at p. 1672.) The FDA’s communication of its
disapproval must be made by means of an “agency action carrying the force of
law.” (Id. at p. 1679.)


                                       26
that the “statutory scheme in the FDCA does not contemplate FIFRA’s level
of state participation in regulating products within a federal statute’s
purview”].) And we are not aware of any published opinion by any court—
state or federal—that adopts Monsanto’s positions with respect to
impossibility preemption.
      Accordingly, we conclude that Monsanto has not shown that FIFRA
preempts the Pilliods’ claims.
B.    Application of the Consumer Expectations Test to the Design
      Defect Claims
      Monsanto contends that it is entitled to judgment on the Pilliods’
design defect claims, arguing that because the consumer expectations test is
inapplicable, the trial court should not have submitted the claims to the jury
on this theory. The argument is not persuasive.
      1.    Applicable Law and Standard of Review
      A manufacturer is liable for a design defect if the “design of its product
causes injury while the product is being used in a reasonably foreseeable
way.” (Soule v. General Motors Corp. (1994) 8 Cal.4th 548, 560 (Soule).)
Where “ordinary users or consumers of a product may have reasonable,
widely accepted minimum expectations about the circumstances under which
it should perform safely[, c]onsumers govern their own conduct by these
expectations, and products on the market should conform to them.” (Id. at p.
566.) Thus, the consumer expectations test for a design defect is appropriate
only where “the everyday experience of the product’s users permits a
conclusion that the product’s design violated minimum safety assumptions,
and is thus defective regardless of expert opinion about the merits of the
design.” (Id. at p. 567.)
      We review claims of instructional error de novo. (Trejo v. Johnson &
Johnson (2017) 13 Cal.App.5th 110, 156 (Trejo).)


                                       27
      2.    Analysis
      Monsanto argues that an ordinary user could not develop an
expectation about whether Roundup could cause cancer based on its everyday
use, as demonstrated by the need for expert testimony about how and why
Roundup caused harm to the plaintiffs. But the need for expert testimony on
legal causation does not preclude the use of the consumer expectations test
(Soule, supra, 8 Cal.4th at p. 569, fn. 6): it “does not mean that an ordinary
user of the product would be unable to form assumptions about the safety of
the product[ ]. The consumer expectations test does not require inquiry into
how exposure to a particular level of [a substance] may lead to the
development of cancer. To the contrary, the test asks the jury to decide
‘whether the circumstances of the product’s failure permit an inference that
the product’s design performed below the legitimate, commonly accepted
minimum safety assumptions of its ordinary consumers.’ ” (Jones v. John
Crane, Inc. (2005) 132 Cal.App.4th 990, 1003 (Jones), quoting Soule, supra, 8
Cal.4th at pp. 568-569.)14
      The Pilliods’ case is one where “the jury, fully apprised of the
circumstances of the . . . injury, may conclude that the product’s design failed


      14 Monsanto argues that cases like Jones, in which the defective
product at issue exposes users to asbestos (Jones, supra, 132 Cal.App.4th at
p. 996), do not support the use of the consumer expectations test here.
Monsanto contends that those cases concern products that are manufactured
in a way that allows them to release a known toxin, and do not apply to a
product containing glyphosate, which, according to Monsanto, is not a known
carcinogen. Even if Monsanto were correct about the limitation of the
consumer expectations test—and Monsanto cites no case that so holds—the
argument would be unavailing: the question whether Monsanto knew or
should have known that Roundup or glyphosate were carcinogenic is an issue
of fact subject to the substantial evidence standard. As we shall discuss,
there is substantial evidence to support such findings.


                                       28
to perform as safely as the product’s ordinary consumers would expect.”
(Soule, supra, 8 Cal.4th at p. 569, fn. 6.) The jury was informed about the
circumstances in which the Pilliods used Roundup and about how Roundup
was marketed. Advertisements depicted Roundup as a product that could be
safely sprayed by ordinary consumers without the need for any particular
precautions or protective gear, and the product label touted Roundup as
harmful only to plants, explaining that it “targets an enzyme found in plants,
but not in people or pets.” (Emphasis added.) The consumer expectations test
is appropriate here, as it was in Arnold v. Dow Chemical Co. (2001) 91
Cal.App.4th 698, where the plaintiffs claimed that pesticide products “ ‘were
defective in their design because they failed to perform as safely as an
ordinary user would expect (as evidenced by the reactions and illnesses of
[plaintiffs]) when used in an intended or reasonably foreseeable manner (i.e.,
when used as the product was marketed to be used and in accordance with
the instructions on the product).’ ” (Id. at p. 717.)
      Monsanto rests its argument on cases in which the consumer
expectations test was held inapplicable, but those cases are distinguishable.
In Soule, our Supreme Court held that the consumer expectations test did not
apply where the plaintiff’s design defect theory required “examin[ing] the
precise behavior of several obscure components of her car under the complex
circumstances of a particular accident,” a collision in which the speed, angle,
and point of impact were disputed. (Soule, supra, 8 Cal.4th at p. 570.)
Although an ordinary consumer would not have experience or understanding
of “how safely an automobile’s design should perform under the esoteric
circumstances of the collision at issue” in that case (ibid.), the Pilliods, as
ordinary consumers, had experience and understanding of how an herbicide




                                        29
could affect them when used in accordance with the manufacturers
marketing and instructions.
      In a second case on which Monsanto relies, Morson v. Superior Court
(2001) 90 Cal.App.4th 775 (Morson), the Court of Appeal held that the
consumer expectations test was inappropriate where plaintiffs claimed they
became symptomatic of allergies to latex only after significant exposure as a
result of using latex gloves. In Morson, however, the “alleged circumstances
of the product’s failure involve[d] technical and mechanical details about the
operation of the manufacturing process, and then the effect of the product
upon an individual plaintiffs’ health.” (Id. at p. 792.) The plaintiffs in
Morson sought to prove that their conditions were caused by more than a
natural allergy to latex, “such that a product defect or a wrongdoing by a
defendant could have been causative factors.” (Id. at p. 794.) The court there
concluded that “[t]he alleged creation or exacerbation of allergies by a
product, such as by the presence of certain levels of proteins on the surface of
latex gloves, to which the user is exposed, are not subjects of commonly
accepted minimum safety assumptions of an ordinary consumer.” (Id. at p.
795.) The court further noted that the ordinary consumer test was
inappropriate because the plaintiffs were medical professionals whose health
was allegedly harmed by gloves that they ordinarily used as a safety measure
to serve as barrier against infection and foreign substances, thus protecting
them from other kinds of harm to their health. (Id. at pp. 792-793.) Here, in
contrast, we conclude that ordinary consumers do have expectations about
whether they will develop cancer as a result of using widely sold and
advertised herbicides. Their expectation is they will not.
      Monsanto also relies on Trejo, where the Court of Appeal held that the
consumer expectations test did not apply where the plaintiff alleged a design



                                       30
defect after developing a rare skin disease as a reaction to over-the-counter
ibuprofen. (Trejo, supra, 13 Cal.App.5th at pp. 116, 156.) In Trejo, the test
was inappropriate because the plaintiff suffered “an ‘idiosyncratic’ side
effect,” and, as in Morson, the circumstances of the product failure “involve[d]
technical details and expert testimony regarding ‘the effect of the product
upon an individual plaintiff’s health.’ ” (Id. at p. 160.) In Trejo, as in Morson,
expert testimony was needed to allow the finder of fact to understand the
pros and cons of claims that the defective design of a product led to “ ‘allergic
and/or idiosyncratic reactions.’ ” (Id. at p. 158, quoting Morson, supra, 90
Cal.App.4th at p. 795.) This was particularly evident in Trejo, where the trial
court “repeatedly sustained objections and admonished plaintiffs’ counsel not
to allow expert testimony related to the consumer expectation test.” (Id. at p.
159.) Monsanto points to no such expert testimony related to the Pilliods’
expectations.
C.    Substantial Evidence of Failure-to-Warn and Design Defect Findings
      Monsanto argues that we should reverse and direct the trial court to
enter judgment in its favor because there is no substantial evidence to
support the jury’s failure to warn and design defect findings.
      1.    Applicable Law and Standard of Review
      In a substantial evidence challenge, “we are bound by the ‘elementary,
but often overlooked principle of law that . . . the power of an appellate court
begins and ends with a determination as to whether there is any substantial
evidence, contradicted or uncontradicted,’ to support the findings below.”
(Jessup Farms v. Baldwin (1983) 33 Cal.3d 639, 660, quoting Crawford v.
Southern Pacific Co. (1935) 3 Cal.2d 427, 429.) A fundamental corollary to
the substantial evidence rule is the “ ‘conflicting inference’ rule” by which
“the appellate court must indulge all reasonable inferences that may be



                                       31
deduced from the facts in support of the party who prevailed in the
proceedings below.” (Eisenberg et al., Cal. Practice Guide: Civil Appeals &
Writs (The Rutter Group 2020) ¶ 8:60, p. 8-28.) Thus, “[e]ven if the facts
were admitted or uncontradicted, the appellate court will not substitute its
deductions for the reasonable inferences actually or presumptively drawn by
the trial court.” (Ibid.) We apply the substantial evidence standard to the
record as a whole. It has long been established that an appellant must
present in its brief all the material evidence on the issue, not just the
evidence that supports its position, and failure to so state the evidence may
be deemed a waiver of the substantial evidence challenge. (Foreman & Clark
Corp. v. Fallon (1971) 3 Cal.3d 875, 881 (Foreman & Clark) [substantial
evidence challenge requires parties to “ ‘set forth in their brief all the
material evidence on the point and not merely their own evidence’ ” (quoting
Kruckow v. Lesser (1952) 111 Cal.App.2d 198, 200 and adding italics)].)
      2.    Analysis
      As appellant, Monsanto “ ‘ “must marshall all of the record evidence
relevant to the point in question and affirmatively demonstrate its
insufficiency to sustain the challenged finding.” ’ ” (Hartt v. County of Los
Angeles (2011) 197 Cal.App.4th 1391, 1402.) But rather than fairly stating
all the relevant evidence, Monsanto has made a lopsided presentation that
relies primarily on the evidence in its favor.15 This type of presentation may
work for a jury, but it will not work for the Court of Appeal.




      15 Respondents’ brief calls out Monsanto for failing to fairly state all the
evidence and correctly notes that a court may consider that failure a basis to
deem the arguments forfeited. (Chicago Title Ins. Co. v AMZ Ins. Services,
Inc. (2010) 188 Cal.App.4th 401, 416, citing cases, including Foreman &
Clark, supra.) Monsanto offers no reply to the argument.


                                        32
      The trial described in Monsanto’s opening brief bears little resemblance
to the trial reflected in the record. Monsanto discusses at length how EPA
and other regulatory entities have evaluated scientific data, rather than
fairly discussing the data and analyses that were presented at trial by the
Pilliods’ witnesses, some of which we have summarized above. Notably,
Monsanto has little to say about the substance of the testimony from the
Pilliods’ general causation experts that supports the verdicts, and Monsanto
fails to provide fair summaries of the substance of testimony of the Pilliods’
specific causation experts, Dr. Weisenburger and Dr. Nabhan.
      We find that substantial evidence supports the jury’s verdicts.
Although the evidence was disputed, there was substantial evidence from the
testimony of plaintiffs’ experts on causation (Dr. Portier, Dr. Jameson, Dr.
Ritz, Dr. Blair, Dr. Sawyer, Dr. Weisenburger, and Dr. Nabhan) to support
the findings that Roundup can cause non-Hodgkin’s lymphoma, and did cause
non-Hodgkin’s lymphoma in both Alberta and Alva.
      There was substantial evidence from the testimony of the Pilliods and
from the advertising and labeling of Roundup to support a finding that
Roundup failed to perform as safely as an ordinary consumer would have
expected when the product was used in a reasonably foreseeable way.
      And there was substantial evidence to support the jury’s findings on
the failure to warn claims. A duty to warn arises when a “potential risk,”
here the risk of cancer, is “known or knowable in light of the generally
recognized and prevailing best scientific and medical knowledge available at
the time of manufacture and distribution.” (Anderson, supra, 53 Cal.3d at pp.
991, 1002.) “A ‘potential risk’ is one ‘existing in possibility’ or ‘capable of
development into actuality.’ ” (Valentine v. Baxter Healthcare Corp. (1999) 68
Cal.App.4th 1467, 1483.)



                                         33
      Monsanto argues that “the prevailing best scientific scholarship
concluded that the evidence did not establish a potential cancer risk” from
Roundup at the times relevant to the Pilliods’ use of the product. Monsanto,
however, says little about the scholarship, and instead relies heavily on the
conclusions of regulatory agencies, particularly EPA.
      The jury was presented with substantial, if disputed, evidence that
there is a risk of cancer from exposure to glyphosate and Roundup, and that
the risk was knowable, even if not known, in light of the best scientific and
medical knowledge that was available. Testimony about the IARC working
group informed the jury that published scientific studies available as long ago
as the 1980’s support the conclusion that Roundup and glyphosate are
probably carcinogenic to humans. Furthermore, as we discuss below in
connection with the issue of punitive damages, the jury heard evidence that
Monsanto’s responses to the 1983 Study and other scientific studies reflect a
failure on Monsanto’s part to adequately investigate the effects of glyphosate,
even in the face of its own internal studies. And the jury heard evidence of
Monsanto’s efforts to manipulate scientific discourse about glyphosate
through its uncredited contributions to scientific studies. From this, the jury
could infer not only that the potential cancer risk associated with glyphosate
and Roundup was known or knowable in light of the best scientific and
medical knowledge of the time it was manufactured, distributed, and sold to
the Pilliods, but also that Monsanto labored for decades to suppress
knowledge of the risk.
D.    Causation
      Monsanto makes two arguments with respect to the issue of causation.
Monsanto first argues that we should reverse and direct the trial court to
enter judgment in its favor because there is no reliable foundation for the



                                      34
specific causation opinions presented by the Pilliods’ experts. In the
alternative, Monsanto argues that we should reverse and remand for a new
trial because the issue of causation was “fatally infected” as a result of the
Pilliods’ claims being tried together. We consider the arguments in turn and
reject them both.
      1.    Foundation for Plaintiffs’ Experts’ Opinions
      To show that a defendant’s product is a substantial factor in causing a
plaintiff’s disease, the plaintiff need not establish the product “as the
proximate cause of injury with absolute certainty so as to exclude every other
possible cause of a plaintiff’s illness, even if the expert’s opinion was reached
by performance of a differential diagnosis.” (Cooper v. Takeda
Pharmaceuticals America, Inc. (2015) 239 Cal.App.4th 555, 578.) Instead,
“ ‘the plaintiff must offer an expert opinion that contains a reasoned
explanation illuminating why the facts have convinced the expert, and
therefore should convince the jury, that it is more probable than not’ ” that
the product was a cause-in-fact of the disease. (Ibid.) Then the burden shifts
to the defendant to prove “the existence of an alternative explanation,
supported by substantial evidence and not mere speculation,” to defeat the
plaintiffs’ explanation as a matter of law. (Ibid.)
      Dr. Weisenburger and Dr. Nabhan opined that Roundup is a
substantial factor in causing the Pilliods’ cancer. Monsanto argues that these
opinions lack reliable foundation, and therefore are speculative and cannot
constitute substantial evidence to support the verdicts. Specifically,
Monsanto argues that Plaintiffs’ experts had no reliable methodology for
including Roundup as a possible cause of the Pilliods’ cases of non-Hodgkin’s
lymphoma or for excluding alternative possible causes (including the




                                        35
possibility that their cancers are idiopathic, as is the case for the majority of
patients with non-Hodgkin’s lymphoma).
      Monsanto’s repeated criticism of the underlying “methodology” used by
plaintiffs’ experts in conducting their differential diagnoses appears in its
argument that there is no substantial evidence to support the inclusion of
Roundup as a possible cause of the Pilliods’ cancers and no substantial
evidence to support the exclusion of other possible causes of the cancers.
      Thus, as Monsanto acknowledges, its argument as to the inclusion of
Roundup as a possible cause rests on its contention that Dr. Weisenburger
and Dr. Nabhan “had no basis to consider Roundup as a potential cause in
the first place.” But, as we discussed above, Monsanto does not fairly present
the evidence that Roundup is a potential cause of non-Hodgkin’s lymphoma,
or the testimony of Dr. Weisenburger and Dr. Nabhan. (Foreman & Clark,
supra, 3 Cal.3d at p. 881.) The Pilliods presented extensive expert testimony
based on epidemiology data, animal data, and mechanism data, that
Roundup causes non-Hodgkin’s lymphoma. Dr. Weisenburger and Dr.
Nabhan testified as to their review of research in the field as well as case-
specific evidence. In the face of this largely unexamined record, Monsanto
provides a brief discussion of the epidemiology studies that it views as
favorable and asserts in a conclusory fashion that Dr. Weisenburger and Dr.
Nabhan “disregarded” those studies, “largely” relied on less probative
epidemiology studies, and “failed to comprehensively review all of the
relevant scientific data.”
      Similarly, Monsanto’s conclusory contentions that Dr. Weisenburger
and Dr. Nabhan “dismissed” or “discounted” alternative causes, or did not
explain why they had ruled out those alternatives, are unpersuasive in light
of Monsanto’s failure to fairly present the substance of their testimony.



                                        36
      Having reviewed the evidence, we reject the argument that the
opinions of the Pilliods’ specific causation experts lacked a reliable
foundation. The specific causation testimony here was like the specific
causation in Echeverria, which the appellate court held was not insufficient
as a matter of law (overruling the trial court). (Echeverria, supra, 37
Cal.App.5th at pp. 323, 332): As reflected in our summary of the trial
testimony, the specific causation experts here (Dr. Weisenburger and Dr.
Nabhan), like the expert in Echeverria, explained why they rejected the
alternative causes proposed by defendant. (Id. at p. 329.) As in Echeverria,
they “used varying language to describe [their] process of rejecting other risk
factors as the cause of [the Pilliods’ cancers]. Taken as a whole . . . and
drawing all inferences in favor of the verdict, the record supports the
conclusion that [the experts] did ‘rule out’ alternative causes, either
concluding they were not independent risk factors, or explicitly testifying that
in [their] opinion these other factors were not a cause. . . . Defendants
challenged [their] explanations on cross-examination and offered competing
expert testimony. It was appropriate for the jury to determine the credibility
of [their] testimony and to weigh it against contradictory evidence.” (Id. at
pp. 329-330.)
      Likewise, although Monsanto’s experts concluded that the Pilliods’
cancers were idiopathic, and plaintiffs’ experts agreed that in most cases the
causes of non-Hodgkin’s lymphoma are unknown, a fair reading of Dr.
Weisenburger’s and Dr. Nabhan’s testimony does not support Monsanto’s
conclusion that they “made no attempt to explain why idiopathic causes could
be excluded from consideration,” and instead “made a speculative leap from
[p]laintiffs’ Roundup exposure to the conclusion that because [Roundup] could
be ruled in as a potential cause, it must have been the cause.” As was the



                                       37
case in Echeverria, the experts here directed their opinions to answering the
question whether there was a known cause of the Pilliods’ cancer, and their
testimony “indicated [they] did not ignore idiopathy but instead determined
there was in fact a known cause of the cancer, based on the factors [they]
described.” (Echeverria, supra, 37 Cal.App.5th at p. 330.) And as in
Echeverria, the experts’ credibility was for the jury to determine. (Ibid.)
        2.    Denial of Monsanto’s Motion to Sever
        In the alternative, Monsanto contends the trial court abused its
discretion in denying Monsanto’s motion to sever the Pilliods’ cases for trial,
and that as a result, the jury was able to ignore the differences between the
plaintiffs and reach a verdict based on the belief that Roundup can cause
cancer generally without regard to whether Roundup caused each plaintiff’s
cancer. The argument is meritless.
              a.    Applicable Law and Standard of Review
        The trial court has broad authority to sever the trials of properly joined
parties “as the interests of justice may require.” (Code Civ. Proc., § 379.5.)
Similarly, the court may order separate trials of issues or causes of action “in
furtherance of convenience or to avoid prejudice, or when separate trials will
be conducive to expedition and economy.” (Id., § 1048, subd. (b).) We review
the trial court’s decision on a motion to sever for abuse of discretion. (Todd-
Stenberg v. Dalkon Shield Claimants Trust (1996) 48 Cal.App.4th 976, 978-
979.)
              b.    Analysis
        It is apparent to us that considerations of convenience, expedition, and
economy supported the trial court’s decision not to sever the Pilliods’ claims.
Most of the evidence at trial pertained to both plaintiffs, including the
evidence of general causation and Monsanto’s conduct. The evidence of when



                                        38
and where Roundup was used was largely the same for both plaintiffs. As
the trial court observed in addressing Monsanto’s motion for new trial, “the
evidence that both spouses used Roundup and both developed [non-Hodgkin’s
lymphoma] would almost certainly have been presented to each jury had the
claims been tried separately.”
      Further, the jury instructions emphasized consistently that each
plaintiff’s case was to be considered separately. Before opening statements
and again before closing arguments, the trial court instructed that the jury
“should decide the case of each plaintiff separately as if it were a separate
lawsuit.” Before closing arguments, the trial court elaborated that different
facts pertained to each plaintiff: “Although their claims were presented
together in a single trial, Mr. Pilliod and Mrs. Pilliod are separate plaintiffs
who assert separate claims against Monsanto. Although some of the evidence
you heard is applicable to both Mr. Pilliod and Mrs. Pilliod, other evidence
you heard is applicable only to one of them individually. [¶] For example, you
heard evidence that Mr. Pilliod and Mrs. Pilliod each used different amounts
of Roundup and were diagnosed with cancer at different times.” The court
also made clear that in deciding the claim of one plaintiff the jury could not
consider evidence that applied only to the other. “Absent some contrary
indication in the record, we presume the jury follows its instructions.”
(Cassim, supra, 33 Cal.4th at p. 803.)
      Monsanto argues that the trial was “pervaded” by plaintiffs’ argument
that the mere fact that the Pilliods were married and developed non-
Hodgkin’s lymphoma must mean that Roundup was the cause. This does not
accurately characterize the trial record and is no basis to reverse the
judgment.




                                         39
      As examples, Monsanto points to plaintiffs’ opening statement, where
counsel described Alberta’s personal opinion that it was so unlikely that she
and her husband would both develop non-Hodgkin’s lymphoma, “it must be
an environmental exposure, a chemical, Roundup.” Monsanto also points to
plaintiffs’ counsel’s statement in closing that it was “pretty rare for two
genetically unrelated people” to get diffuse large B-cell lymphoma, so the jury
should “look for . . . common exposures that help explain why they both got
the cancer. And they both have a very big common exposure: 30 years of
Roundup exposure.”16 These remarks do not strike us as prejudicial,
particularly in the context of the 6-week trial as a whole.
      Monsanto also points to Dr. Nabhan’s testimony on specific causation.
Again, Monsanto mischaracterizes the testimony. Dr. Nabhan did not testify
that it was “ ‘common sense’ that the Pilliods’ cancers were both caused by
the same factor.” Dr. Nabhan stated that in his view there was substantial
evidence that Roundup was a substantial cause of both the Pilliods’ cancers,
considered separately.17 Dr. Nabhan also stated that it was common sense
that when two people who live together for decades develop a disease, any
physician would ask whether there was a common factor between the two.
Dr. Nabhan further testified about a study showing that having a spouse
with non-Hodgkin’s lymphoma is associated with an increased risk of




      16 Monsanto’s closing argument included a lengthy discussion of the
Pilliods’ individual medical histories and risk factors, and the views of
Monsanto’s experts that there was no known cause of the Pilliods’ cancers.
      17 Dr. Weisenburger, plaintiffs’ other expert on specific causation,
testified similarly.


                                       40
developing non-Hodgkin’s lymphoma.18 Monsanto does not convince us that
this testimony was prejudicial, especially in view of Monsanto’s failure to
object to the testimony during the trial.
      To the extent Monsanto contends that the plaintiffs encouraged the
jury to ignore the differences between the Pilliods, Monsanto disregards the
overriding and mitigating effect of jury instructions as to these issues, as we
have discussed above.
      Finally, Monsanto’s reliance on Rubio v. Monsanto Co. (C.D.Cal. 2016)
181 F.Supp.3d 746 is misplaced because Rubio is significantly different.
There, the trial court concluded that fairness and efficiency warranted
severing the trials of two plaintiffs who claimed that Roundup had caused
their cancer. (Id. at p. 758.) In Rubio, unlike here, there was an argument
that the two plaintiffs’ claims were governed by the laws of two different
states. (Id. at p. 756.) Further, the Rubio plaintiffs “applied the pesticide
under vastly different circumstances, including frequency and duration of
exposure. Plaintiffs lived in different parts of the country when using the
chemical and therefore were exposed to different, other potential contributors
to their health problems. The exposures were also separate by nearly twenty
years, encompassing changes to Roundup’s formulation, as well as other
environmental factors.” (Id. at p. 758.) The plaintiffs in Rubio were each


      18Dr. Bello, one of Monsanto’s expert oncologists, confirmed Dr.
Nabhan’s interpretation of that study and also provided further testimony
about the issue, stating that a larger study had found that the association
was not statistically significant. In questioning Dr. Bello, Monsanto’s counsel
characterized Dr. Nabhan’s testimony as, “it’s got to be common sense that it
must be Roundup because both Mr. Pilliod and Mrs. Pilliod developed non-
Hodgkin’s lymphoma.” The trial court sustained plaintiffs’ objection,
commenting that the question did not accurately reflect what Dr. Nabhan
had said.


                                       41
diagnosed with a different type of cancer, 17 years apart. (Id. at pp. 754-755.)
The Pilliods, in contrast, applied the same Roundup products in the same
places at the same times, and were diagnosed with the same type of cancer
within a few years of each other. Nor is this case like David v. Medtronic,
Inc. (2015) 237 Cal.App.4th 734, where the Court of Appeal concluded that
granting a severance motion was not error where the only factor common to
the plaintiffs was that they had received implants of a particular medical
device. (Id. at p. 741.) The Pilliods have far more in common than the mere
fact that each was exposed to Roundup.
      Thus we conclude that Monsanto fails to show that the trial court
abused its discretion by allowing the Pilliods’ claims to be tried together.
E.    Evidence of Fraud at Industrial Bio-Test Laboratories (IBT)
      Monsanto argues that we should reverse the judgment and remand for
a new trial because the trial court erred by admitting irrelevant and
prejudicial evidence that IBT engaged in fraud. The argument lacks merit.
      1.    Additional Background
      Monsanto moved in limine to exclude any evidence, argument, or
reference to IBT, the outside laboratory that performed studies on glyphosate
that were used to support the initial registration of glyphosate by EPA and
later found to be invalid. The trial court granted the motion in part and
denied it in part in an order stating that the history of the IBT research was
admissible, but that plaintiffs could not argue or imply that Monsanto was in
any way involved.19 The court was clear at the hearing on the motion that
plaintiffs could not suggest that Dr. Paul Wright, who was employed by
Monsanto and by IBT at different times, was working with or for Monsanto


      19 In Section F, we address Monsanto’s claim that plaintiffs violated the
trial court’s in limine order.


                                       42
while he was at IBT, but that plaintiffs could “[m]ak[e] the connection
between IBT and Monsanto and the work [Wright] did,” and suggest that
Wright’s interests and Monsanto’s might be aligned.
      Accordingly, the jury heard evidence that EPA’s approval of glyphosate
in 1974 was based on long-term animal cancer studies that had been
conducted by IBT, a privately-owned commercial laboratory with which
Monsanto had contracted for this purpose. IBT provided testing services for
several industries, including the pesticide industry. Starting in 1976, EPA
began a series of audits which revealed that information in the final reports
from IBT to support the registration of various pesticides, including
glyphosate, was not supported by the raw data. As described by Dr. William
Heydens (Monsanto’s product safety assessment strategy lead) in documents
and in deposition testimony that was played at trial, and by plaintiffs’
regulatory expert Dr. Charles Benbrook in live testimony trial, IBT had
produced “fraudulent data.” The jury also heard that Dr. Wright, who had
been employed by Monsanto, went to work for IBT by August 1971, and then
returned to work for Monsanto by October 1973.
      The jury also heard testimony that the scientific fraud at IBT affected
more companies than Monsanto: IBT had contracted with dozens of
companies and conducted tests on many different products.20 As a result of
the problems at IBT, companies either realized they had invalid data and



      20 In a 1983 report on the IBT review that was admitted into evidence
and discussed by Dr. Benbrook (an economist with experience in pesticide use
and regulation), EPA observed, “The IBT case caused serious concern and
uncertainty about the potential hazards of the hundreds of pesticides
involved, both for EPA and the public. Although it was advocated by some
that all 212 pesticides tested in whole or in part by IBT be removed from the
market pending retesting, that option is not available under current law.”


                                      43
began repeat studies themselves, or they were asked by EPA to repeat the
studies.
      The jury heard evidence that Monsanto could have removed Roundup
from the market when it learned that EPA’s approval for glyphosate had
relied on fraudulent studies, but it did not do so.21 Although Monsanto
eventually repeated the studies at issue in accordance with EPA guidelines,
there was no valid mouse study assessing the carcinogenicity of glyphosate
until 1983 (the 1983 Study, referenced above, which showed increased rates
of kidney tumors and malignant lymphomas in mice exposed to glyphosate),
and that study was not begun until 1981.
      2.       Applicable Law and Standard of Review
      To be admissible, evidence must be relevant, which means it must
“tend[ ] . . . to prove or disprove any disputed fact that is of consequence to
the determination of the action.” (Evid. Code, §§ 210, 350.) A trial court may
exclude relevant evidence “if its probative value is substantially outweighed
by the probability that its admission will . . . create substantial danger of
undue prejudice.” (Id., § 352.) For purposes of section 352, evidence is not
prejudicial “merely because it undermines the opponent’s position or shores
up that of the proponent.” (Vorse v. Sarasy (1997) 53 Cal.App.4th 998, 1008.)
“[E]vidence should be excluded as unduly prejudicial when it is of such
nature as to inflame the emotions of the jury, motivating them to use the
information, not to logically evaluate the point upon which it is relevant, but
to reward or punish one side because of the jurors’ emotional reaction.” (Id.
at p. 1009.)




       The IBT fraud was discovered in 1976; plaintiffs’ contention at trial
      21

that Monsanto became aware of the fraud that same year was uncontested.


                                        44
      We review a trial court’s rulings on the admissibility of evidence for
abuse of discretion, and we will not reverse absent “ ‘a showing the trial court
exercised its discretion in an arbitrary, capricious, or patently absurd manner
that resulted in a manifest miscarriage of justice.’ ” (Christ v. Schwartz
(2016) 2 Cal.App.5th 440, 446-447.)
      3.    Analysis
      The evidence concerning IBT is relevant to liability and damages,
particularly punitive damages. When the Pilliods began using Roundup in
the early 1980’s, Monsanto was selling the product just as it had before, even
though it knew about the invalidity of the IBT studies. Alberta testified that
she would not have bought Roundup in 1982 if she had known that the
product had been brought to market on the basis of invalid studies. Thus the
actions taken by Monsanto in response to its learning of the fraud at IBT are
relevant to the Pilliods’ theories of liability. Further, Monsanto’s continuing
to sell Roundup after learning that the original approval studies were invalid
shows conscious disregard for public health and safety, which, combined with
other evidence, supports a substantial award of punitive damages. (Simon v.
San Pablo U.S. Holding Co., Inc. (2005) 35 Cal.4th 1159, 1180 (Simon).)
      In its discussion of prejudice, Monsanto focuses on the evidence that
Dr. Wright, who was employed by IBT in the early 1970’s, presumably when
IBT was testing glyphosate, and who was later implicated in the IBT scandal,
was employed by Monsanto before and after he was employed by IBT.
Monsanto argues that this evidence allowed the jury to infer that Monsanto
played a role in, and should be held responsible for, IBT’s conduct. But the
jury was informed that the fraud at IBT affected other companies besides
Monsanto. Further, in arguing that Roundup was “literally born in fraud,”
and discussing the problems with the IBT studies, plaintiffs mentioned Dr.



                                       45
Wright and his involvement in the IBT fraud, but did not argue that
Monsanto was responsible for what happened at IBT. The focus of the brief
portion of closing argument with respect to IBT was that at the time the
Pilliods started using Roundup, Monsanto knew that the approval of
Roundup had been based on invalid studies concerning cancer, but did not
inform consumers or remove the product from the market. When counsel
followed his discussion of IBT with argument that, “we have mountains of
evidence that Monsanto simply fabricates scientific evidence,” he had moved
on to the “next story”: a lengthy argument about Monsanto’s response to the
1983 Study, which was followed by an even longer argument about
Monsanto’s unethical “ghostwriting” of what purported to be articles by
independent scientists.
      We conclude that evidence of IBT’s scientific fraud and Monsanto’s
response to the discovery of that fraud is relevant to plaintiffs’ claims, and
although unfavorable to Monsanto, is not unduly prejudicial, particularly in
light of the other evidence of Monsanto’s conduct that was presented to the
jury, including specifically evidence of Monsanto’s responses to data and
analyses suggesting risks associated with Roundup use.
F.    Attorney Misconduct
      Monsanto argues that the matter should be remanded for a new trial
because the jury’s verdict was tainted by attorney misconduct. We agree
with the trial court’s ruling denying Monsanto’s motion for new trial, which
concluded that although plaintiffs’ counsel engaged in some improper
conduct, Monsanto has not demonstrated that the misconduct resulted in a
miscarriage of justice. We therefore reject Monsanto’s argument.




                                       46
      1.    Applicable Law and Standard of Review
      “The law, like boxing, prohibits hitting below the belt. The basic rule
forbids an attorney to pander to the prejudice, passion or sympathy of the
jury.” (Martinez v. Department of Transportation (2015) 238 Cal.App.4th
559, 566.) Further, it is misconduct for an attorney to repeatedly violate the
trial court’s in limine rulings in the face of sustained objections. (Id. at p.
567.) Prejudicial misconduct by a party’s attorney may justify a new trial.
(City of Los Angeles v. Decker (1977) 18 Cal.3d 860, 870 (Decker).)
      In ruling on a motion for new trial, a trial court has wide discretion,
and we give “great deference” to that ruling on appeal. (Decker, supra, 18
Cal.3d at pp. 871-872.) However, where a motion for new trial on the ground
of attorney misconduct has been denied, as is the case here, we review the
entire record to make an independent determination of whether attorney
misconduct was prejudicial. (Id. at p. 872.)
      2.    Additional Background
      Monsanto identifies several incidents of purported misconduct that
occurred in the course of the six-week trial.22 We describe the incidents here.
      First, in the course of an opening statement that lasted more than two
hours, Monsanto claims that plaintiffs’ counsel twice improperly
characterized the case as “historic,” and at one point suggested that the trial
might cause EPA to change its opinion that glyphosate does not cause cancer.


      22 Plaintiffs characterize these incidents as being either “not
misconduct” or “harmless error.” It is unclear whether we review the trial
court’s finding that there was misconduct under the abuse of discretion or
independent standard. (See Garcia v. ConMed Corp. (2012) 204 Cal.App.4th
144, 149 (Garcia) [noting that our Supreme Court did not address this issue
in Cassim, supra, 33 Cal.4th 780].) The parties here do not address this
question in their briefs. Because we conclude that Monsanto was not
prejudiced by any of the purported misconduct, we need not decide the issue.


                                        47
Monsanto asked the court to declare a mistrial, or strike the opening
statement, or give a curative instruction. The court denied the requests.
Judge Smith noted that she had listened very carefully to the argument and
found none of the statements prejudicial. Judge Smith characterized the
statement about EPA as “close to the line,” and told plaintiffs’ counsel, “don’t
do that again”; the other statements were “hyperbole,” and not prejudicial.23
      Second, Monsanto claims plaintiffs’ counsel repeatedly violated the
trial court’s in limine ruling that “[r]eferences to exposure to glyphosate will
be limited to those on which experts base their opinions.”24 In opening
statement, the Pilliods’ counsel said the jury would hear testimony that the
volume of glyphosate and Roundup “sprayed in our society dwarfs any
pesticide ever in the history of mankind. It is ubiquitous.” Counsel
continued that it was difficult to conduct a study comparing those who had
been exposed and those who had not because it was difficult to find people
who had not been exposed, because “[i]t’s pervasive.” Along with its
objections to the plaintiffs’ characterization of the case, Monsanto objected
that these statements violated the court’s in limine order, which plaintiffs’
counsel disputed. The trial court implicitly overruled the objection by not
addressing it in denying Monsanto’s requests for a remedy. Later, in
questioning Dr. Ritz, the Pilliods’ counsel read a statement from a report
stating that in light of the amount of Roundup that had been applied in the


      23Monsanto does not contend that plaintiffs’ counsel repeated this
conduct after the court’s admonition.
      24Monsanto had asked the court to “exclude any evidence or argument
about the presence of glyphosate . . . in breast milk, food or sources unrelated
to Plaintiffs’ alleged route of exposure (Roundup products)” arguing that the
topics had been “sensationally covered,” were irrelevant and speculative, and
would distract the jury and prejudice Monsanto.


                                       48
past decade, “glyphosate may be considered ubiquitous in our environment.”
This time, the trial court sustained Monsanto’s objection and granted its
motion to strike the statement. Then, in closing argument, the Pilliods’
counsel commented it was almost impossible to conduct a study comparing
people who had been exposed to glyphosate and those who had not, and
continued, “Because people are exposed to glyphosate outside of spraying it,
right? It’s in the food. It’s all over the place.” In its motion for a mistrial,
which the trial court denied, Monsanto argued that this was an improper
reference and a repeat violation of the in limine order.
      Third, Monsanto claims plaintiffs’ counsel repeatedly violated the trial
court’s in limine order prohibiting argument or implication “that Monsanto
‘was in any way involved’ ” in the IBT research. As we stated above, at the
hearing on the motion in limine, the court ruled that although plaintiffs could
not suggest that Wright was working with or for Monsanto while he was at
IBT, they could suggest that Wright’s interests and Monsanto’s were aligned.
Further, at a later hearing, the court explicitly authorized plaintiffs’ counsel
to tell the jury that Wright worked at Monsanto, went to IBT where he
committed scientific fraud, and then went back to Monsanto. Monsanto cites
only one instance of a purported violation of the in limine order: In
questioning Dr. Benbrook about the IBT study and Dr. Wright, the Pilliods’
counsel asked whether Wright had worked at Monsanto before going to IBT
where he was involved in fraud. The trial court sustained Monsanto’s
objection to the question as argumentative and then, referring to the in
limine order, granted Monsanto’s motion to strike.25


      25 Monsanto claims that even though the trial court granted the motion
to strike, the “damage . . . was already done” by virtue of counsel asking
whether Wright worked at Monsanto before IBT. The question may have


                                        49
        Fourth, Monsanto claims plaintiffs’ counsel violated the trial court’s in
limine ruling regarding other Roundup product liability litigation that had
been brought against Monsanto by plaintiffs who were diagnosed with non-
Hodgkin’s lymphoma. The trial court ruled that lawsuits about Roundup
that were pending at the time of the Pilliods’ exposure were relevant to show
Monsanto’s knowledge and notice, and that the parties could ask experts
what they had been paid in other litigation.26 But plaintiffs’ counsel was not
permitted to discuss the verdict in the Johnson case, which came down after
the Pilliods stopped using Roundup. (Johnson, supra, 52 Cal.App.5th at p.
437.)
        The claimed misconduct occurred when plaintiffs’ counsel asked
Monsanto’s expert in voir dire about her testimony “at the Johnson trial.”
The court sustained Monsanto’s objection that the question was not relevant
to the witness’s qualifications. At the next break, when Monsanto’s counsel
argued that referring to the Johnson case was a violation of the court’s order,
the court clarified that it was permissible to ask a witness about prior trial


been argumentative, but Monsanto’s claim of “damage” is overstated. The
jury had already learned from the deposition testimony of Monsanto’s
corporate representative, William Reeves, to which Monsanto did not object,
that Wright worked at Monsanto, then IBT, and then Monsanto, where he
was working at the time that Roundup was approved for use in the United
States.
        The jury was informed that the parties had stipulated: “As of
        26

November 1, 2016, 153 people had filed lawsuits against Monsanto alleging
that glyphosate-based formulations caused non-Hodgkin’s lymphoma.
[¶] You may consider these lawsuits as evidence that Monsanto was on notice
of claims of non-Hodgkin’s lymphoma before Mr. Pilliod stopped spraying
Roundup.” The Johnson suit was filed in January 2016. (Johnson v.
Monsanto (2020) 52 Cal.App.5th 434, 440 (Johnson).) The Pilliods contend,
and Monsanto does not dispute, that Hardeman, supra, 997 F.3d at page 952,
was also filed before the Pilliods stopped using Roundup.


                                        50
testimony but instructed counsel not to mention the Johnson or Hardeman
cases by name. Later, in examining another defense expert, plaintiffs’
counsel asked, “Now, when you were first hired . . . , when you testified in
that first proceeding, you didn’t know Roundup was a pesticide. [¶] Do you
remember that?” The witness asked counsel to “show me what you were
referring to.” Plaintiffs’ counsel responded, “Sure. 1654 from Hardeman and
we have copies if you want.” Monsanto objected, and, after a sidebar
discussion, plaintiffs’ counsel was permitted to mention the date of the
proceeding, ask the witness to review the transcript to refresh her
recollection, and then ask the question. Later, Monsanto moved for a
mistrial, arguing that plaintiffs were “trying to tie both witnesses to prior
trials,” which was prejudicial and in violation of in limine orders. The court
denied the motion. It noted its previous ruling that there were to be no
references to the Hardeman and Johnson trials and that prior proceedings
were to be referenced only “obliquely,” and stated, “you can’t say Johnson,
you can’t say Hardeman because it does bring up trials that they are aware
of.”
       Fifth, Monsanto claims that in closing argument plaintiffs’ counsel
made inflammatory statements about EPA and other regulatory agencies.
Plaintiffs’ counsel argued, “EPA, EFSA, all these different regulatory bodies,
they’ve been saying Roundup is safe for 40 years. If it turns out that they’re
wrong, there’s literally blood on their hands. Literally.” Monsanto objected,
and the trial court instructed on the spot, “Counsel, no ‘blood on their
hands.’ ” Plaintiffs’ counsel apologized, and shortly thereafter said, “And,
frankly, EPA has a bad track record. I mean, it just does. How many things
have been cancer causers that it took a lawsuit to find the truth of?” Again,
the trial court sustained Monsanto’s objection.



                                       51
      Sixth, Monsanto claims plaintiffs’ counsel misstated the law in closing
argument when he said, “One of the things that I think is really important to
understand[ing] how the law works is that the obligation to warn rests with
Monsanto, not California EPA, not the EPA. What that label says and what
it does not say is their choice and their choice alone.” Monsanto argues that
the statement is false because, as one of plaintiffs’ experts admitted,
Monsanto cannot legally sell a product unless the label is approved by EPA.
Monsanto moved for a mistrial immediately after plaintiffs’ closing, which
the court denied. Plaintiffs’ counsel argued that he was referring to evidence
that Monsanto had the ability to control the content of the labels. Monsanto
requested a curative instruction that EPA has to approve labels and is
involved in the labeling process. The court denied the request, stating,
“[W]hat was said was that, ultimately, how Monsanto chose to present the
product was up to them. And that, yes, there’s an approval process in place,
but it was their decision—to include or not include specific language was
their choice. I think that’s what was implicated and what was said.”
      Seventh, Monsanto claims that plaintiffs’ counsel appealed to the jury’s
fears when he twice handled a Roundup bottle with gloves in connection with
his examination of witnesses. First, when questioning Dr. Sawyer, one of
plaintiffs’ expert witnesses, plaintiffs’ counsel presented a Roundup bottle
taken from the Pilliods’ shed. The expert (a toxicologist) said, “You don’t
want to touch that. You really should be wearing gloves.” Counsel
responded, “Yes. I just thought the same thing.” The court granted
Monsanto’s motion to strike. Later, during the direct examination of Alva,
plaintiffs’ counsel wore gloves to handle the bottle, which, counsel said had
been “totally cleaned, so I probably don’t even need gloves at this point.”
Counsel sprayed the bottle, apparently startling Alva. Counsel apologized



                                       52
and assured his client that the bottle contained only water. Shortly
thereafter a juror submitted a question asking: “[w]hy the lawyer puts on
gloves if only water in the Roundup container?” In discussion with counsel,
the court observed that “implicit in [the question] is that he wondered if it
was safe.” The trial court then told the jury that the bottle “only contained
water and there’s no reason to be concerned.” Later in the trial, the court
instructed Plaintiffs’ counsel not to handle the bottle during closing argument
to avoid raising further concerns.27
      Monsanto’s motion for new trial argued that there had been misconduct
by plaintiffs’ counsel during closing argument and throughout trial. The trial
court denied the motion as to this ground. The court found that plaintiffs’
counsel had “on occasion overstate[d] matters and violate[d] the court’s
orders.”28 But it also found that Monsanto had not demonstrated that the
misconduct resulted in a miscarriage of justice; it also noted that it had
issued curative instructions to the jury.
      3.    Analysis
      To demonstrate prejudice, the appellant must show a reasonable
probability that a more favorable result would have been achieved in the


      27 Monsanto used its closing argument to further mitigate any effect of
the testimony. In closing, Monsanto’s counsel scoffed at the use of the gloves
as a “charade,” and an “insult [to the jury’s] intelligence” and dismissed the
expert who raised the issue as “so blatantly trying to manipulate you . . . ,
that you can see it for what it is and . . . reject it.”
      28In its written order denying the motion for new trial on this ground,
the court directed plaintiffs’ counsel to this passage from Bigler-Engler v.
Breg, Inc. (2017) 7 Cal.App.5th 276, 298 (Bigler-Engler), exhorting attorneys
to adhere to high professional standards: “ ‘ “Intemperate and unprofessional
conduct by counsel . . . runs a grave an unjustifiable risk of sacrificing an
otherwise sound case for recovery, and as such is a disservice to a litigant.” ’
[Citation.] We expect more from our attorneys.”


                                       53
absence of the attorney misconduct. (Bigler-Engler, supra, 7 Cal.App.5th at
p. 296.) The reviewing court evaluates the following factors to determine
prejudice: “ ‘(1) the nature and seriousness of the misconduct; (2) the general
atmosphere, including the judge’s control of the trial; (3) the likelihood of
actual prejudice on the jury; and (4) the efficacy of objections or admonitions
under all the circumstances.’ ” (Ibid.)
      Considering the conduct of plaintiffs’ counsel in light of the factors
enumerated in Bigler-Engler and the entire record, we conclude that
Monsanto has not shown prejudice. Although some of counsel’s conduct was
clearly improper, the record shows these were isolated and relatively minor
incidents that occurred in the course of a complex six-week trial, not
egregious and pervasive, as Monsanto contends. Nor do we agree with
Monsanto’s contention that the trial court overruled or ignored Monsanto’s
objections to “some of the most egregious misconduct.” Most of Monsanto’s
objections were promptly addressed, as the discussion above reflects. Judge
Smith was in complete control of the proceedings and the atmosphere in the
courtroom was civil and respectful, although the issues were hotly contested.
      In arguing that it likely suffered actual prejudice from the conduct of
plaintiffs’ counsel, Monsanto points to the size of the damages awards. This
is not convincing. As we discuss below, we agree with the trial court’s ruling
that the jury’s awards were excessive, but this is attributable to the evidence
regarding Monsanto’s conduct over multiple decades, plaintiffs’ use of large
quantities of Roundup over multiple decades, and the seriousness of
plaintiffs’ injuries, as well as Monsanto’s wealth—all evidence that Monsanto
downplays on appeal.
      Monsanto argues that because plaintiffs’ counsel “simply ignored the
court’s rulings,” Monsanto’s objections and the trial court’s admonitions were



                                          54
ineffective. But our review of the transcript shows that generally, when
Monsanto’s objections were sustained, plaintiffs’ counsel moved on. Further,
the jury was instructed at the beginning and end of the trial that what the
attorneys say is not evidence, that if the court granted a motion to strike
testimony, the jury must “totally disregard” it, and that if the court sustained
an objection to a question, the question was to be ignored. Again, we
presume the jury follows the instructions absent a contrary indication in the
record. (Cassim, supra, 33 Cal.4th at p. 803.) Here, we have an indication
that the jury did in fact follow its instructions: during deliberations, a juror
asked whether certain testimony had been stricken, a question that would
not have arisen if the jury had not understood and intended to follow the
court’s instructions.
      Finally, we are not persuaded by Monsanto’s argument that the trial
court did not appropriately respond to an alleged misstatement of the law on
pesticide labeling in plaintiffs’ closing argument. The jury heard testimony
that any Roundup label had to be approved by EPA, but the fact remains that
it was entirely Monsanto’s choice to submit particular labels to EPA for
approval, to decline to seek approval for labels with cancer warnings, and to
sell the product with the approved label in the face of information suggesting
the label should include warnings. Further, Monsanto fails to show any
prejudice from counsel’s characterization of the law because the jury was
instructed at the beginning and end of trial that it was required to follow the
law as the judge explained it, and instructed at the end of trial that, “[i]f the
attorneys have said anything different about what the law means, you follow




                                        55
what I say.” And in any event, EPA approval is not a defense to a claim of
misbranding.29 (7 U.S.C. § 136a(f)(2).)
      We conclude that this case is like Cassim, Garcia and Bigler-Engler. In
Cassim, our Supreme Court concluded that misconduct in closing argument
did not result in prejudice, considering the “brevity and indirect nature” of
the misconduct together with the trial court’s jury instructions. (Cassim,
supra, 33 Cal.4th at p. 805.) In Garcia, there was no prejudice where the
offending arguments were brief, there was a “logical path” to the jury’s
verdict, and the trial court gave ameliorating instructions. (Garcia, supra,
204 Cal.App.4th at p. 162.) And in Bigler-Engler, where the misconduct
included insulting opposing counsel, violating in limine orders, and persisting
in asking improper questions despite sustained objections (Bigler-Engler,
supra, 7 Cal.App.5th at p. 295) there was no resulting prejudice where the
evidence supporting the verdict was strong, the trial was long and the
violations of in limine orders were “relatively minor,” most of the misconduct
led to successful objections, and the court’s instructions to the jury addressed
many potential sources of prejudice. (Id. at pp. 297-298.)
      Accordingly, we agree with the trial court that in several instances
plaintiffs’ counsel acted improperly. However, based on our independent
review of the record, we conclude that Monsanto has not come close to
showing a reasonable probability that it would have achieved a more
favorable result absent the conduct of which it complains.




      29As Monsanto conceded in the trial court, its argument about the
purported misstatement of law relates to its argument that plaintiffs’ claims
are preempted by FIFRA: in objecting to this aspect of the closing argument,
Monsanto’s counsel observed, “This all comes back to the preemption
argument.” We have rejected Monsanto’s position on that issue.


                                       56
G.    Damages
      We begin our discussion of damages with the Pilliods’ argument in
their cross-appeal that the jury’s awards of noneconomic compensatory
damages should be reinstated, and then turn to the parties’ positions on
punitive damages.
      1.     Compensatory Damages for Noneconomic Loss
             a.     Additional Facts
      The jury awarded Alberta $8 million for past noneconomic loss and $26
million for future noneconomic loss, apparently persuaded by her counsel’s
argument that in view of the permanent brain damage she suffered as a
result of non-Hodgkin’s lymphoma, fair compensation would be $2 million per
year for each of the four years from her diagnosis in 2015 to the trial in 2019,
and $2 million per year for each year of the 13-year average life expectancy of
a woman her age at the time of trial. The jury awarded Alva $8 million for
past noneconomic loss and $10 million for future noneconomic loss,
apparently persuaded by counsel’s argument that fair compensation for Alva
would be half the annual amount that was appropriate for Alberta. Counsel
argued that although Alva’s life had been greatly affected by non-Hodgkin’s
lymphoma, he had not suffered brain damage, and he should be awarded $1
million per year for the eight years from his diagnosis in 2011 to the time of
trial, and $1 million per year for the 10-year average life expectancy of a man
his age at trial.
      The trial court found that the jury’s awards of noneconomic damages
were not supported by the evidence. In conditionally granting Monsanto’s
motion for new trial, it found that Alberta’s reasonable noneconomic damages




                                       57
amounted to $11 million (not $34 million), and likewise that Alva’s
reasonable noneconomic damages amounted to $6,100,000 (not $18 million).30
      The trial judge gave a closely reasoned analysis, tying the reduction in
compensatory damages to the evidence she had heard over the six-week trial.
As to Alberta, the court found that she underwent a two-year period of
intense medical treatment for non-Hodgkin’s lymphoma and that the
treatment itself greatly impaired Alberta’s health, which had previously been
relatively good. The court concluded that the evidence supported $1 million
per year for Alberta for each of the two years in which she underwent intense
medical care, and $600,000 per year for each of the other two past years and
for each of the future 13 years.
      As to Alva, the court found that he had a one-year period of intense
medical care related to non-Hodgkin’s lymphoma, and that the impairment to
his health was due not only to non-Hodgkin’s lymphoma but also to his
history of epilepsy, skin cancer and other ailments. The court concluded that
for Alva, the evidence supported $1 million for the year of intense medical
care, and $300,000 per year for each of the other seven past years and for
each of the future 10 years.
            b.    Applicable Law and Standard of Review
      The relevant legal principles are set forth in Pearl v. City of Los Angeles
(2019) 36 Cal.App.5th 475: “Code of Civil Procedure section 662.5,
subdivision (a)(2), authorizes a court that has decided it would be proper to
order a new trial limited to the issue of damages to issue a conditional order



      30The trial court also found that Alberta’s reasonably supportable
future economic damages were $50,000, not $3 million as awarded by the
jury. Alberta does not contest the trial court’s reduction of her future
economic damages.


                                       58
granting the new trial unless the party in whose favor the verdict has been
rendered consents to a reduction of the award in an amount ‘the court in its
independent judgment determines from the evidence to be fair and
reasonable.’ A court exercising this authority acts as an independent trier of
fact. [Citations.] [¶] The authority of the trial court in ruling on a new trial
motion based on excessive damages ‘differs materially’ from review of a
damage award by an appellate court. [Citations.] In sharp contrast to
appellate considerations of a claim of excessive damages on a cold record, the
trial court ‘see[s] and hear[s] the witnesses’ and can ascertain for itself ‘the
injury and the impairment that has resulted therefrom.’ [Citations.]
Accordingly, when a trial court grants a new trial on the issue of excessive
damages, whether or not the order is conditioned by a demand for reduction,
‘the presumption of correctness normally accorded on appeal to the jury’s
verdict is replaced by a presumption in favor of the order.’ [¶] We review the
trial court’s use of its power of remittitur to reduce excessive damages for
abuse of discretion.” (Id. at pp. 485-486.)
             c.    Analysis
      The Pilliods contend that the trial court applied the wrong legal
standard in reducing compensatory damages and thereby abused its
discretion. The Pilliods’ argument rests on the premise that the basis for the
trial court’s reduction in damages was the application of the calendar
preference statute to “create[ ] a presumption that older plaintiffs are entitled
to less damages than similarly situated younger plaintiffs.” 31 This argument
is plainly incorrect.


      31  At issue here is the provision in the Code of Civil Procedure requiring
the trial court to grant a petition for calendar preference filed by a party to a
civil action who is over 70 years of age if “[t]he party has a substantial


                                        59
      The Pilliods’ base their argument on language in the trial court’s order
on Monsanto’s motion for new trial, taken totally out of context. The trial
court wrote: “Mr. Pilliod is 77 years old and Mrs. Pilliod is a few years
younger. The Pilliods emphasize that they [led] active lives before their
diagnoses. The measure of damages is not, however, to compare a plaintiffs’
current combination of age, unrelated ailments, and injury with the plaintiff’s
younger former self without the injury. The measure of damages is to
compare a plaintiff’s current combination of age, unrelated ailments, and
injury with the plaintiff’s hypothetical current combination of age and
unrelated ailments without the injury.” (Italics added.)
      Then the trial court went on to refer to the preference statute as
support (insofar as it reflects a legislative acknowledgement) for the
irrefutable proposition that with age comes risks: “In the preference statute,
there is a legislatively acknowledged increased risk of death or incapacity due
to being over the age of 70. [Citation.] The legislatively acknowledged risks
that come with age that support a different, and lower, standard for trial
preference logically must also be a factor in evaluating whether the effects of
aging were and are the proximate cause of the injury, disability, impaired
enjoyment of life, or increased susceptibility to future harm or injury.”
      We do not read the trial court’s statement as indicating that the
reduction in damages was made “on the basis” of the preference statute, or as
creating or applying any presumption about the award of damages to people
over age 70. The trial court was simply reiterating the commonsense
proposition that any consideration of a person’s hypothetical future self



interest in the action as a whole” and if the party’s health “is such that a
preference is necessary to prevent prejudicing the party’s interest in the
litigation.” (Code. Civ. Proc., § 36, subd. (a).)


                                       60
should account for the likely effects of increasing age on that person’s health
and activity.
      The trial court’s discussion of the evidence in its new trial order shows
that, far from applying an incorrect legal standard in reducing the plaintiffs’
noneconomic damages, the trial court followed the law by carefully
considering the evidence pertaining to each plaintiff’s individual
circumstances. (See Bigler-Engler, supra, 7 Cal.App.5th at pp. 299-300
[discussing the standards for assessing noneconomic damages].) The trial
court appropriately considered not only each plaintiff’s emotional distress
and pain and suffering, but also the invasion of bodily integrity, and the
resulting disability, impaired enjoyment of life, susceptibility to future harm
and injury, and shortened life expectancy. (Ibid.) The trial court’s analysis
makes clear that it did not reduce the damages because of the trial preference
statute. Plaintiffs fail to show that the trial court abused its discretion.
      2.    Punitive Damages
      The jury awarded $1 billion in punitive damages to each of the Pilliods.
The trial court reduced these awards significantly in its ruling on post-trial
motions. The court found there was clear and convincing evidence that
Monsanto made “continuous efforts to impede, discourage, or distort the
scientific inquiry about glyphosate and those actions were reprehensible and
showed a conscious disregard for health.” At the same time, the court
concluded that the ratios of punitive to compensatory damages as awarded by
the jury (27 to 1 for Alberta and 54 to 1 for Alva) were unconstitutionally
large. The court expressly stated that the compensatory damages—as it had
reduced them—did not include any punitive element. The court found that
the constitutionally permissible ratio of punitive damages to its reduced
compensatory damages was 4 to 1. The trial court multiplied its reduced



                                        61
awards of compensatory damages by four, resulting in a punitive damages
award to Alberta of $44,804,664 and to Alva of $24,589,184.04.
      Monsanto argues that the punitive damages awards should be stricken
in their entirety because they are unsupported by evidence. In the
alternative, Monsanto argues that under the Fourteenth Amendment even
the 4 to 1 ratio of punitive to compensatory damages is excessive, and the
awards violate due process by punishing Monsanto multiple times for the
same conduct. On cross-appeal, the Pilliods challenge the trial court’s
reduction in the punitive damages awards while acknowledging that lower
ratios of punitive to compensatory damages “would be more in line with legal
precedent” than the ratios reflected in the jury’s awards. They argue that
federal and California law support a ratio of 10 to 1.
            a.    Applicable Law and Standard of Review
      Well-established legal principles govern the award of punitive
damages. “Punitive damages are available where the plaintiff proves ‘by
clear and convincing evidence that the defendant has been guilty of
oppression, fraud or malice.’ (Civ. Code, § 3294, subd. (a).) ‘Malice’ includes
‘despicable conduct which is carried on by the defendant with a willful and
conscious disregard of the rights or safety of others.’ (Civ. Code, § 3294, subd.
(c)(1).)” (Johnson, supra, 52 Cal.App.5th at p. 455.)
      “ ‘Whether to award punitive damages and how much to award were
issues for the jury and for the trial court on the new trial motion. All
presumptions favor the correctness of the verdict and judgment.’ [Citation.]
We review the evidence supporting awards of punitive damages for
substantial evidence. ‘As in other cases involving the issue of substantial
evidence, we are bound to “consider the evidence in the light most favorable
to the prevailing party, giving him the benefit of every reasonable inference,



                                       62
and resolving conflicts in support of the judgment.” ’ [Citation.] We are
mindful that in light of the heightened burden of proof under Civil Code
section 3294, subdivision (a) ‘we must review the record in support of these
findings in light of that burden. In other words, we must inquire whether the
record contains “substantial evidence to support a determination by clear and
convincing evidence.” ’ [Citations.] ‘However, as with any challenge to the
sufficiency of the evidence, it is the appellant’s burden to set forth not just the
facts in its favor, but all material evidence on the point. “ ‘Unless this is done
the error is deemed to be waived.’ ” ’ [Citation.]” (Johnson, supra, 52
Cal.App.5th at p. 455.)
      Punitive damages are limited by principles of due process under the
Fourteenth Amendment. (Colucci v. T-Mobile USA, Inc. (2020) 48
Cal.App.5th 442, 456.) “An award of grossly excessive or arbitrary punitive
damages is constitutionally prohibited because due process entitles a
defendant to fair notice of both the conduct that will subject it to punishment
and the severity of the penalty that may be imposed for the conduct.” (Ibid.)
The United States Supreme Court has concluded that states must “provide
for judicial review of the size of a punitive damages award,” and has
“developed a set of substantive guideposts that reviewing courts must
consider in evaluating the size of punitive damages awards: ‘(1) the degree of
reprehensibility of the defendant’s misconduct; (2) the disparity between the
actual or potential harm suffered by the plaintiff and the punitive damages
award; and (3) the difference between the punitive damages awarded by the
jury and the civil penalties authorized or imposed in comparable cases.’ ”
(Nickerson v. Stonebridge Life Ins. Co. (2016) 63 Cal.4th 363, 371-372
(Nickerson), quoting State Farm Mut. Automobile Ins. Co. v. Campbell (2003)
538 U.S. 408, 418 (State Farm).) “A trial court conducts this inquiry in the



                                        63
first instance; its application of the factors is subject to de novo review on
appeal.” (Nickerson, supra, 63 Cal.4th at p. 372.)
      The most important of the three guideposts is the reprehensibility of
the defendant’s conduct. (State Farm, supra, 538 U.S. at p. 419.) “[P]unitive
damages should only be awarded if the defendant’s culpability, after having
paid compensatory damages, is so reprehensible as to warrant the imposition
of further sanctions to achieve punishment or deterrence.” (Ibid.) Courts are
to determine reprehensibility by considering five factors: “[whether] the
harm caused was physical as opposed to economic; [whether] the tortious
conduct evidenced an indifference to or a reckless disregard of the health or
safety of others; [whether] the target of the conduct had financial
vulnerability; [whether] the conduct involved repeated actions or was an
isolated incident; and [whether] the harm was the result of intentional
malice, trickery, or deceit, or mere accident.”32 (Ibid.)
      As to the second of the three guideposts, the United States Supreme
Court has declined “to impose a bright-line ratio which a punitive damages
award cannot exceed,” but has held that “few awards exceeding a single-digit
ratio between punitive and compensatory damages, to a significant degree,
will satisfy due process.” (State Farm, supra, 538 U.S. at p. 425.) The
Supreme Court explained that past decisions and statutory penalties
providing for double, triple, and quadruple damages to deter and punish were
“instructive.” (Ibid.) And the California Supreme Court ruled that ratios of
punitive to compensatory damages “significantly greater than 9 or 10 to 1 are
suspect and, absent special justification . . . cannot survive appellate scrutiny
under the due process clause.” (Simon, supra, 35 Cal.4th at p. 1182.) This


      The parties do not address the financial vulnerability of the targets of
      32

Monsanto’s conduct, nor do we.


                                        64
does not mean that multipliers less than 9 or 10 are presumptively valid
under California law: “Especially when the compensatory damages are
substantial or already contain a punitive element, lesser ratios ‘can reach the
outermost limit of the due process guarantee.’ ” (Ibid.)
      The parties agree that the third guidepost (the possibility of civil
penalties) does not apply in this case, and we do not discuss it further.
            b.    Analysis
                  i.    Substantial Evidence
      Monsanto contends that there is no evidence in the record to support
any award of punitive damages. With that we disagree.
      The Pilliods presented evidence that when they started using Roundup
in the early 1980’s, Monsanto was selling Roundup knowing that studies on
which EPA had relied in approving glyphosate were invalid and based on
unsupported data. From this, the jury could have inferred that Monsanto
consciously disregarded public health and safety.
      That inference is further supported by evidence that Monsanto
subsequently failed to conduct adequate studies on glyphosate and Roundup,
thus impeding, discouraging, or distorting scientific inquiry concerning
glyphosate and Roundup. The first valid study on whether glyphosate causes
cancer in mice was the 1983 Study, which showed increases of kidney tumors
in exposed mice. On the basis of that study, EPA planned to classify
glyphosate as a possible human carcinogen. Monsanto, having learned that
the only way to change the EPA decision was through a new study or a
finding of tumors in the control groups, hired a pathologist to “persuade the
agency that the observed tumors are not related to glyphosate.” That
pathologist found a tumor in the control group, but EPA disagreed with the
finding. EPA requested Monsanto perform a new mouse study and worked



                                       65
with Monsanto scientists to design a special study to increase the statistical
power of the results, but Monsanto did not conduct the study. Studies in
mice conducted later found malignant lymphoma in mice exposed to
glyphosate.
      In the late 1990’s, after four published studies concluded that
glyphosate and Roundup have genotoxic effects, Monsanto retained Dr.
James Parry, a recognized expert in genotoxicity, to review the studies. Dr.
Mark Martens, a Monsanto toxicologist who was assigned to contact Dr.
Parry about the studies, characterized them as “not in concordance with the
existing results on genotoxicity with—on glyphosate,” and believed they
“needed attention.” Dr. Parry reported that the data in the publications
provided evidence that “[g]lyphosate is capable of producing genotoxicity both
in vivo and in vitro by a mechanism based upon the production of oxidative
damage.” He noted that one study showed Roundup to be more genotoxic
than glyphosate alone and recommended an assessment to determine
whether components of the Roundup formulation “act synergistically to
increase the potential genotoxicity of [g]lyphosate.” Monsanto then sent Dr.
Parry “all relevant reports and publications” on glyphosate and its
formulations, including Monsanto’s own studies, subject to a confidentiality
agreement. Dr. Parry reviewed that material and reported back that there
were “a number of deficiencies” in the studies Monsanto had provided,
identified unresolved issues concerning the genotoxicity of glyphosate, and
recommended additional studies. Monsanto performed only some of the
recommended studies. Although Monsanto presented evidence that Dr.
Parry eventually agreed at a meeting with Monsanto personnel that
glyphosate is not genotoxic and that some of the studies he recommended
were unnecessary, there is no written statement from Dr. Parry to that effect.



                                      66
From evidence of the failure to conduct adequate studies, the jury could infer
that Monsanto was dismissive of concerns about glyphosate’s safety.
      Other aspects of Monsanto’s response to Dr. Parry’s work provided
evidence of Monsanto’s attempts to minimize concerns about the safety of
Roundup, which further supports an inference that Monsanto acted with a
conscious disregard of public safety. After reading Dr. Parry’s second report,
Dr. Heydens, Monsanto’s product safety assessment strategy lead, wrote in
an email to Monsanto toxicologists Mark Martens and Donna Farmer:
“[L]et’s step back and look at what we are really trying to achieve here. We
want to find/develop someone who is comfortable with the genotox profile of
glyphosate/Roundup and who can be influential with regulators and
Scientific Outreach operations when genotox issues arise. My read is that
Parry is not currently such a person, and it would take quite some time and
$$$/studies to get him there. We simply aren’t going to do the studies Parry
suggests. Mark, do you think Parry can become a strong advocate without
doing this work Parry? [sic] If not, we should seriously start looking for one
or more other individuals to work with. Even if we think we can eventually
bring Parry around closer to where we need him, we should be currently
looking for a second/back-up genotox. supporter. We have not made much
progress and are currently very vulnerable in this area. We have time to fix
that, but only if we make this a high priority now.”33




      33 Moreover, Monsanto did not provide Dr. Parry’s reports to EPA.
Although Monsanto characterizes its decision not to submit them as “the
normal scientific process,” Plaintiffs’ regulatory expert, Dr. Benbrook, who
had been staff director of the congressional subcommittee with jurisdiction
over FIFRA, opined that the failure to provide them to EPA was a violation of
federal regulations.


                                      67
      Even more evidence of Monsanto’s disregard for safety concerns about
Roundup and glyphosate with respect to cancer was in emails and other
Monsanto-internal documents. For example, when Dr. Farmer at Monsanto
was sent an email with a 2008 press release about an epidemiological study
showing that exposure to glyphosate can more than double the risk of
developing non-Hodgkin’s lymphoma, her email response was: “We have
been aware of this paper for awhile [sic] and knew it would only be a matter
of time before the activists pick it up. I have some epi experts reviewing it.”
The focus of Dr. Farmer’s email was “how do we combat this?”
      The jury heard evidence that Monsanto did not adequately disclose its
contributions to published articles that found no link between glyphosate and
cancer, and engaged in a practice known as “ghostwriting,” in which
Monsanto scientists would write sections of articles that outside experts
“would just edit & sign their names.” This evidence supports an inference
that Monsanto acted to manipulate the scientific discourse with conscious
disregard for public safety. Monsanto argues that its contributions to the
literature were recognized in the “acknowledgements” section or “did not rise
to the level warranting authorship or recognition,” and claims there is no
evidence that the studies were inaccurate or “in any way compromised (or
influenced) the decisions” of regulatory bodies. Even so, the jury could have
inferred Monsanto acted improperly in failing to disclose its involvement in
studies that effectively promoted its product.
      All this evidence, which Monsanto largely ignores, amounts to
substantial evidence from which the jury could infer that Monsanto acted
with a willful and conscious disregard for the safety of others (Civ. Code,
§ 3294, subd. (c)(1)) in its efforts to shape scientific inquiry into glyphosate
and Roundup, and therefore supports an award of punitive damages.



                                        68
      Further, we not persuaded by Monsanto’s reliance on Echeverria,
supra, 37 Cal.App.5th 292, in arguing that punitive damages may not be
awarded in a case like this one. Echeverria is a failure-to-warn case in which
plaintiff alleged that talcum powder caused ovarian cancer. (Id. at pp. 296-
297.) There, the Court of Appeal concluded that although there was
substantial evidence to support the jury’s finding of liability against one of
the defendants, the evidence did not support a finding of malice and therefore
did not support a punitive damages award. (Id. at pp. 332-335.) This case is
distinguishable from Echeverria. Here, but not in Echeverria, there was
evidence that the defendant sold a product while knowing of the invalidity of
studies on which a federal agency had relied. Here, there was evidence that
Monsanto acted to impede or distort scientific inquiry into glyphosate. No
such evidence is discussed in Echeverria: in contrast, the defendant there
adopted a strategy of “describ[ing] the flaws of . . . studies, point[ing] out
inconclusive results, and highlight[ing] the absence of any established causal
link.” (Id. at p. 333.) And although in both this case and Echeverria there
are disagreements among experts as to the dangers posed by the substances
at issue, the scientific studies at issue in Echeverria supported the IARC
characterization of the substance there (perineal use of talc) as only “possibly
carcinogenic to humans,” which means, “A possible association [with] cancer
for which a causal interpretation is considered by the working group to be
credible, but chance, bias, and confounding could not be ruled out with
reasonable confidence.” (Echeverria, supra, 37 Cal.App.5th at p. 298, italics
added.) That classification is given to about 31 percent of the chemicals
reviewed by the IARC. In contrast, the IARC determined that glyphosate is
“probably carcinogenic to humans,” a classification given to just 8 percent of
the substances it studies. In addition, the IARC recognized that “[a] positive



                                        69
association has been observed” for glyphosate and non-Hodgkin’s lymphoma,
the cancer affecting the Pilliods.
                   ii.   Due Process
      The Pilliods argue that substantial punitive damages awards are
warranted in view of the reprehensibility of Monsanto’s actions and
Monsanto’s “net worth” of almost $8 billion.34 Monsanto argues a
constitutional violation. Considering the reprehensibility factors in light of
the evidence we have described in detail above, we conclude that the evidence
supports a finding that Monsanto’s conduct was sufficiently reprehensible to
warrant the punitive damages as reduced by the trial judge.
      The jury found that Monsanto’s conduct caused Alva and Alberta grave
physical harm. Each of them developed non-Hodgkin’s lymphoma. Alva
experienced pain to the point he could barely move. He endured six rounds of
chemotherapy that worsened the neurological symptoms that he had shown
for many years. As we have described, he is not the same person he was
before his chemotherapy. Alberta’s chemotherapy regime required multi-day
hospital stays and, as we have also described, brought on more life changing
ailments and more need for medication and treatment. She no longer travels
or works.
      As we have discussed in detail, Monsanto’s conduct evidenced reckless
disregard of the health and safety of the multitude of unsuspecting
consumers it kept in the dark. This was not an isolated incident; Monsanto’s
conduct involved repeated actions over a period of many years motivated by


      34 The jury was informed that the parties had stipulated as follows: “In
2018 Monsanto’s net worth was $7.8 billion”; “In 2017 Monsanto’s net sales of
agricultural chemicals totaled $3.6 billion, with a gross profit of $892
million”; and “In 2017 Monsanto spent $1.6 billion on research and
development.”


                                       70
the desire for sales and profit. The harm Monsanto caused was the result of
malice. (State Farm, supra, 538 U.S. at p. 419.)
      Summed up, the evidence shows Monsanto’s intransigent unwillingness
to inform the public about the carcinogenic dangers of a product it made
abundantly available at hardware stores and garden shops across the
country. Monsanto knew that studies supporting the safety of Roundup were
invalid when the Pilliods began spraying Roundup in their yards, wearing no
gloves or protective gear, spurred on by television commercials showing
people spraying Roundup wearing shorts, and undeterred by any label or
product information to suggest warning or caution. At the same time,
Monsanto made ongoing efforts, in the words of the trial judge, to “impede,
discourage or distort scientific inquiry and the resulting science about
glyphosate” in conscious disregard of public health.35
      The trial court’s awards of four times the reduced compensatory
damages are undoubtedly substantial, and even such reprehensible conduct
as Monsanto’s cannot justify a constitutionally excessive punitive damages
award. (State Farm, supra, 538 U.S. at p. 427.) We conclude the relationship
between compensatory and punitive damages as awarded by the trial judge
does not exceed constitutional limits.
      Both Alva’s punitive damages award of $25 million and Alberta’s
separate punitive damages award of $45 million are greater than the



      35 Although Monsanto fails to adequately discuss the evidence, which it
asserts in a most conclusory fashion, Monsanto contends that its conduct was
not reprehensible because it “acted in good faith and consistent with the
existing worldwide scientific and regulatory consensus.” Monsanto’s good
faith is an issue of fact, however, and, as we have described, the jury heard
evidence that Monsanto did not act in good faith and that it manipulated the
worldwide scientific and regulatory consensus.


                                         71
punitive damages awards in the Johnson and Hardeman Roundup cases.
Johnson’s punitive damages award, even as reduced on appeal, is over $10
million, representing a 1 to 1 ratio to compensatory damages (Johnson,
supra, 52 Cal.App.5th at p. 463), and Hardeman’s, as reduced by the federal
district court and affirmed by the Ninth Circuit, is $20 million, representing
a 3.8 to 1 ratio to compensatory damages. (Hardeman, supra, 997 F.3d at p.
976.)
        The Pilliods’ argument in their cross-appeal that the ratio of punitive to
compensatory damages should be 10 to 1 is unpersuasive. Their position is
that because only ratios significantly greater than 10 to 1 are suspect, and
because California courts have upheld punitive damages awards that are 9,
10, and 16 times the compensatory damages, we should find that a 10 to 1
ratio is constitutional here. But they do not discuss at any depth the cases in
which such high ratios have been upheld, or explain why the facts and
circumstances should be considered analogous.
        Monsanto argues that the 4 to 1 ratio of punitive to compensatory
damages imposed by the trial court violates due process, claiming that
because the compensatory damages are substantial and include a punitive
component, due process limits the Pilliods to punitive damages that equal but
do not exceed their compensatory damages. This argument rests on the
premise that the compensatory damages include a punitive component. The
premise is faulty. The trial court was explicit that its reduced compensatory
damages, although “substantial,” did not include a punitive component. We
can think of no reason to second guess the trial judge’s finding on this point;
there is nothing in the record to cast doubt on the judge’s statement that
there was no punitive component in the court’s own calculation of the reduced
compensatory damages awards. Further, the cases on which Monsanto relies



                                        72
do not stand for the proposition that due process necessarily requires that
where compensatory damages are substantial, punitive damages cannot
exceed them. In State Farm, the United States Supreme Court wrote, “When
compensatory damages are substantial, then a lesser ratio, perhaps only
equal to compensatory damages, can reach the outermost limit of the due
process guarantee. The precise award in any case, of course, must be based
upon the facts and circumstances of the defendant's conduct and the harm to
the plaintiff.” (State Farm, supra, 538 U.S. at p. 425; see also Roby v.
McKesson Corp. (2009) 47 Cal.4th 686, 718-720 [quoting State Farm and
concluding in light of all the facts and circumstances, including civil penalties
authorized in comparable cases, that a 1 to 1 ratio of punitive to
compensatory damages was the federal constitutional limit].)
      Monsanto also argues that the punitive damages awards, even as
reduced by the trial court, violate due process by punishing Monsanto
multiple times for the same conduct. Monsanto points to the combined total
of punitive damages that it had been ordered to pay in the Johnson and
Hardeman cases (now reduced to approximately $30 million), and to the
“thousands of lawsuits” that remain pending.36



      36 As of the filing of this opinion, the $60 million figure referred to in
Monsanto’s opening brief on appeal is now about $30 million as a result of the
Court of Appeal’s opinion in Johnson, which reduced the punitive damages
award in that case to approximately $10 million. (Johnson, supra, 52
Cal.App.5th at p. 447, 462.) Monsanto also argues that the Pilliods’ case
establishes a “precedent that potentially thousands of litigants are each
entitled to nearly $70 million in punitive damages based on the same
conduct.” But neither Alva nor Alberta was awarded anywhere close to $70
million in punitive damages. And although Monsanto contends that a series
of $70 million punitive damages awards would threaten the solvency of the
company and therefore would serve no legitimate purpose, and constitute an


                                       73
      California courts have recognized that “[p]unitive damages previously
imposed for the same conduct are relevant in determining the amount of
punitive damages required to sufficiently punish and deter,” and that “[t]he
likelihood of future punitive damage awards may also be considered,
although it is entitled to considerably less weight.” (Stevens v. Owens-
Corning Fiberglas Corp. (1996) 49 Cal.App.4th 1645, 1661 (Stevens).) Even
though evidence of other punitive damages awards was not presented to the
jury we may consider the issue in our due process review. (Nickerson, supra,
63 Cal.4th at pp. 375-376.) Although punitive damages have been awarded
against Monsanto in the Johnson and Hardeman cases, Monsanto does not
claim to have actually paid these awards. Roundup continues to be sold
without any cancer warning at hardware stores and elsewhere. Therefore, it
does not appear that the punitive damages awards in Hardeman and
Johnson sufficed to “punish and deter” Monsanto’s conduct. (Stevens, supra,
49 Cal.App.4th at p. 1161.) In these circumstances, where reprehensible
conduct remains to be punished and deterred, we do not find that a multiplier
of four times the compensatory damages “exceeds the state’s power to
punish.” (Nickerson, supra, 63 Cal.4th at p. 375.)
      It is impossible to know just exactly what caused the jury to conclude
that $1 billion was an appropriate punitive damage award for each of the
plaintiffs in this appeal. What we do know, from the trial court’s measured
discussion of the evidence and appropriate sustaining of objections and
admonishment of plaintiffs’ counsel, is that the trial court’s reduced punitive
damage awards were not influenced upwards by counsel’s hyperbole or
objectionable or inappropriate remarks. We conclude that the Pilliods have


arbitrary deprivation of property, they do not make such a contention with
respect to the Pilliods’ individual awards at issue in this appeal.


                                      74
not shown error in the trial court’s reduction of punitive damages, and that
Monsanto has not shown constitutional error in the trial court’s decision not
to further reduce the punitive damages awards.
                               DISPOSITION
      The judgment is affirmed. Each side shall bear its own costs on appeal.




                                      75
                                       _________________________
                                       Miller, J.


I CONCUR:


_________________________
Kline, P. J.




A158228, Pilliod v. Monsanto Company




                                  76
Richman, J., concurring and dissenting.


        I agree with almost all of the majority opinion, all except its holding
that affirms the awards for punitive damages—$44 million to Alberta, $24
million to Alva. The awards are based on a 4:1 ratio to the compensatory
damages, a ratio that in my view is not constitutionally permissible in the
circumstances here. Thus I dissent.
        By way of brief introduction, I agree with the majority that the record
supports punitive damages, though I am not as sanguine as is the majority to
Monsanto’s reprehensibility, as discussed in detail below. That said, I note
Monsanto’s acknowledgement that the award of punitive damages here is
“based on the same underlying conduct” as in Johnson v. Monsanto Co. (2020)
52 Cal.App.5th 434, 459 (Johnson), where, it must be noted, our colleagues in
Division One held that substantial evidence supported the award of punitive
damages to a plaintiff diagnosed with non-Hodgkin’s lymphoma after his use
of Roundup. In short, I agree that an award of punitive damages is
supported, but not $68 million, even if that amount was a substantial
reduction by the trial court from the $2 billion awarded by the jury.
        As to the trial court, I generally agree with the majority’s implicit
acknowledgment that Judge Smith handled this high visibility, high intensity
case in exemplary fashion throughout, and indeed I commend her. I do,
however, have trouble accepting her conclusion about the reduced
noneconomic damage awards, awarding $11 million for Alberta, $6,100,000
for Alva. Referring to those reduced awards, Judge Smith noted that the
awards, while “substantial,” did not include a punitive component. That, of
course, is easy to say. But it is hard to accept, as illustrated by the award to
Alva.



                                          1
      Alva was a 77-year-old man with non-Hodgkin’s lymphoma, but unlike
his wife, had no brain damage. He also suffered from other health issues,
including epilepsy, skin cancer, and various other ailments. The jury
awarded him $18 million in non-economic damages, which the trial court
reduced to $6,100,000: $1 million for one year of intensive medical care for
the lymphoma, and $300,000 per year (half of that awarded to Alberta) for
each of the past seven years and each of the future 10 years. Passing over as
to just what it is that supports damages to Alva that were half of Alberta’s,
who had suffered permanent brain damage, I do not understand how a
$6,100,000 award for non-economic damage to a person with an
unquestionably shortened life expectancy could not have a punitive element
in it. (See Simon v. San Paulo U.S. Holding Co., Inc. (2005) 35 Cal.4th 1159,
1189; Bankhead v. ArvinMeritor, Inc. (2012) 205 Cal.App.4th 68, 90
[“permissible ratio of punitive to compensatory damages” should be reduced
where the noneconomic damages “appear to include a punitive component”].)
      Beyond that, it is the size of the awards, even after reduction by Judge
Smith, that gets to the heart of my concern here. That is, the enormity of the
amounts awarded by the jury here—$52 million in non-economic damages; $2
billion (!) in punitives—results in a form of bootstrapping: A high award,
even when reduced, still results in a high number. Or put slightly
differently, large begets large, resulting here, for example, in awards never
before seen, far surpassing any prior case. For example, there is Johnson,
where a punitive award of $250 million was reduced by the trial court to $39+
million, and reduced further by the Court of Appeal to $10+ million. And
Hardeman, where a $75 million award, described by the Court of Appeal as
“grossly excessive,” was reduced by the trial court to $20 million. As to this, a
comment in the Restatement is apt: “It seems appropriate to take into



                                       2
consideration both the punitive damages that have been awarded in prior
suits and those that may be granted in the future, with greater weight being
given to the prior awards.” (Rest.2d Torts (1979), § 908, com. e.)
        I also cannot fail to observe that the enormous verdicts here were given
to clients of a trial counsel who, as the majority puts it, engaged in “several
instances [where] counsel acted improperly.” Not bad enough, or often
enough, in the majority’s view, to cause a reversal, but nevertheless conduct
that was “improper[].” As indeed it was.
        Judge Smith herself noted that counsel committed misconduct. And, as
noted, the majority describes the many instances of improper conduct, which
included, among other things, counsel’s opening statement where he said the
jury would be deciding an “historic” battle with Monsanto, a type of comment
the trial judge in Johnson admonished counsel was improper, describing the
comment as “really inappropriate.” Beyond that, on several occasions counsel
violated various rulings by Judge Smith here, including rulings: prohibiting
the references to the presence of glyphosate in sources other than Roundup;
limiting evidence and argument about IBT; and prohibiting reference to the
Johnson and Hardeman cases. And counsel argued that that EPA (and other
regulatory agencies) would have “blood on their hands” if their positions on
glyphosate were found to be wrong. Such conduct should not be overlooked,
as it could lead to a verdict that “suggests passion, prejudice, or corruption on
the part of the jury.” (See Seffert v. Los Angeles Transit Lines (1961) 56
Cal.2d 498, 506–507; Bigler-Engler v. Breg, Inc. (2017) 7 Cal.App.5th 276,
304 [counsel’s inflammatory rhetoric might have explained jury’s excessive
award]; see generally Briley v. City of West Covina (2021) 66 Cal.App.5th
119.)




                                        3
      But whatever the cause, or causes, of the enormous verdicts, the result
here is in my view a punitive damage award that cannot stand. It is grossly
excessive.
      “The due process clause of the Fourteenth Amendment to the United
States Constitution places constraints on state court awards of punitive
damages.” (Roby v. McKesson Corp. (2009) 47 Cal.4th 686, 712.) And the
United States Supreme Court has thus held that states must provide for
judicial review of the size of a punitive damages award, and has “developed a
set of substantive guideposts that reviewing courts must consider in
evaluating the size of punitive damages awards: ‘(1) the degree of
reprehensibility of the defendant’s misconduct; (2) the disparity between the
actual or potential harm suffered by the plaintiff and the punitive damages
award; and (3) the difference between the punitive damages awarded by the
jury and the civil penalties authorized or imposed in comparable cases.’ ”
(Nickerson v. Stonebridge Life Ins. Co. (2016) 63 Cal.4th 363, 371–372,
quoting State Farm Mutual Automobile Ins. Co. v. Campbell (2003) 538 U.S.
408, 418 (State Farm).) In considering the guideposts, the degree of
reprehensibility is “[t]he most important indicium of the reasonableness of a
punitive damages award” (State Farm, 538 U.S. at p. 419), which is
determined by “considering whether: the harm caused was physical as
opposed to economic; the tortious conduct evinced an indifference to or a
reckless disregard of the health or safety of others; the target of the conduct
had financial vulnerability; the conduct involved repeated actions or was an
isolated incident; and the harm was the result of intentional malice, trickery,
or deceit, or mere accident.” (Ibid.)
      The majority discusses Monsanto’s conduct, and misconduct, for many
pages, along the way criticizing Monsanto’s briefing for mistreatment of the



                                        4
record. The majority’s exposition does not discuss the five reprehensibility
factors per se, but from a substantial evidence standpoint. And then, in the
next section entitled “due process,” it concludes as follows: “Considering the
reprehensibility factors in light of the evidence we have described in detail
above, we conclude that the evidence supports a finding that Monsanto’s
conduct was sufficiently reprehensible to warrant the punitive damages as
reduced by the trial judge.”
      And while I do not—indeed could not—take issue with the majority’s
recitation of the evidence on which it relies, certainly not in light of how the
record must be viewed on appeal, it is fair to say that there was another side
to the story, especially in light of the conflicts on the fundamental questions
involved here about Roundup and whether it actually did cause cancer.
Without going into detail, this included evidence that there was consensus
among regulatory agencies that Roundup did not cause a risk to humans at
real world exposure levels. There was no evidence that Monsanto believed,
let alone knew, that Roundup or glyphosate was carcinogenic. No evidence
that Monsanto used “trickery” or “deceit” in working with scientists to author
literature or to respond to an IARC determination with which Monsanto (and
many regulators and scientists worldwide) disagreed. And no evidence that
Monsanto hid any scientific study from regulators or the scientific
community. On top of all that, plaintiffs’ general causation expert Portier
admitted that before 2015, he did not believe glyphosate was carcinogenic.
And plaintiffs’ specific causation expert Nabhan acknowledged that, even as
of the time of trial, whether glyphosate is a carcinogen was a question about
which “reasonable people can disagree.” In sum, there is evidence in the
record on both sides of the issues, what I would describe as a genuine dispute.




                                        5
      Superimposed on all the above is the fact that Monsanto has already
been met with enormous punitive damage awards, $10+ million in Johnson,
$20 million in Hardeman, as best I understand based fundamentally on the
same general set of facts, not to mention that Monsanto faces what it claims
are the “thousands of cases that loom in the future.” As the majority
recognizes, “California courts have recognized that ‘[p]unitive damages
previously imposed for the same conduct are relevant in determining the
amount of punitive damages required to sufficiently punish and deter,’ and
that ‘[t]he likelihood of future punitive damage awards may also be
considered, although it is entitled to considerably less weight.’ (Stevens v.
Owens-Corning Fiberglas Corp. (1996) 49 Cal.App.4th 1645, 1661.)” This, of
course, is consistent with the purpose of punitive damages, which are not to
compensate plaintiffs but as “private fines intended to punish the defendant
and to deter future wrongdoing.” (Nickerson v. Stonebridge Life Ins. Co.,
supra, 63 Cal.4th at p. 371.)
      Assuming, as I do, that Monsanto’s reprehensibility is at the lower end,
I find persuasive Roby v. McKesson Corp., supra, 47 Cal.4th 686. There,
applying and quoting State Farm, the court held that even the reduced
amount of punitive damages awarded by the Court of Appeal was excessive,
and that “a ratio of one to one might be the federal constitutional maximum
in a case involving . . . relatively low reprehensibility and a substantial award
of noneconomic damages: ‘When compensatory damages are substantial,
then a lesser ratio, perhaps only equal to compensatory damages, can reach
the outermost limit of the due process guarantee.’ ” (Roby v. McKesson Corp.,
supra, 47 Cal.4th at p. 718.) That to me is the right result here, not the 4:1
ratio affirmed by the majority.




                                        6
    _____________________________
    Richman, J.




7
Trial Court: Superior Court of Alameda County


Trial Judge: Hon. Winifred Smith


The Miller Firm, LLC, Michael J. Miller, Jeffrey A. Travers, Curtis G. Hoke;
Baum, Hedlund, Aristei & Goldman, P.C., R. Brent Wisner, Pedram
Esfandiary; Audet & Partners, LLP, Mark E. Burton, for Plaintiffs and
Appellants

Cole Pedroza LLP, Curtis A. Cole, Cassidy C. Davenport, Scott M. Klausner
for Amicus curiae California Medical Association, California Dental
Association and California Hospital Association in support of plaintiffs and
appellants


Horvitz & Levy LLP, David M. Axelrad, Jason R. Litt, Dean A. Bochner;
Bryan Cave Leighton Paisner LLP, K. Lee Marshall, Alexandra C.
Whitworth, for Defendant and Appellant

Kendall, Brill & Kelly LLP, Laura W. Brill, Nicholas F. Daum, Sharon S.
Song, for Amicus curiae Genentech in support of defendant and appellant




A158228, Pilliod v. Monsanto Company




                                      1